 

 

Exhibit 10.1

 

LOAN AGREEMENT

among

AMERICAN SAMOA HAWAII CABLE, LLC and

SAMOA AMERICAN CABLE, LLC

as Borrower

and

ANZ FINANCE AMERICAN SAMOA, INC.

ANZ AMERIKA SAMOA BANK

as Lenders

and

ANZ AMERIKA SAMOA BANK

as Agent

June 8, 2009

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1 DEFINITIONS; INTERPRETIVE PROVISIONS

   1

Section 1.1

  Certain Defined Terms    1

Section 1.2

  General Principles Applicable to Definitions    10

Section 1.3

  Accounting Terms    11

Section 1.4

  UCC Terms    11

ARTICLE 2 THE TRANCHE 1 LOAN

   11

Section 2.1

  Tranche 1 Loan    11

Section 2.2

  Manner of Borrowing    11

Section 2.3

  Repayment of Tranche 1 Loan    11

Section 2.4

  Interest    11

Section 2.5

  Form and Place of Payment    12

Section 2.6

  Note; Recordation of Tranche 1 Loan    12

Section 2.7

  Commitment Fees    12

ARTICLE 3 THE TRANCHE 2 LOAN

   12

Section 3.1

  Tranche 2 Loan    12

Section 3.2

  Manner of Borrowing    13

Section 3.3

  Repayment of Tranche 2 Loan    13

Section 3.4

  Interest    13

Section 3.5

  Form and Place of Payment    13

Section 3.6

  Note; Recordation of Tranche 2 Loan    14

ARTICLE 4 CONDITIONS TO LOANS

   14

Section 4.1

  Conditions to Initial Advance    14

              (a)

  Borrower Documents    14

              (b)

  Borrower Authority    14

              (c)

  Guarantor Documents    14

              (d)

  Guarantor Authority    15

              (e)

  Collateral    15

              (f)

  Evidence of Priority    15

              (g)

  Evidence of Insurance    15

              (h)

  Officer’s Certificate    16

              (i)

  No Material Adverse Change    16

              (j)

  Payment of Fees and Expenses    16

              (k)

  Consents    16

Section 4.2

  Acknowledgements    16

Section 4.3

  Final Acceptance    17

Section 4.4

  Conditions to All Loans    17

              (a)

  Prior Conditions    17

              (b)

  Notice of Borrowing    17

              (c)

  No Defaults, Etc.    17

              (d)

  Revocation of Guaranty    17

              (e)

  Other Information    17

 

i



--------------------------------------------------------------------------------

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

   17

Section 5.1

  Existence and Power    17

Section 5.2

  Authorization    18

Section 5.3

  Government Approvals, Etc.    18

Section 5.4

  Binding Obligations, Etc.    18

Section 5.5

  Litigation    18

Section 5.6

  Financial Condition.    18

               (a)

  Pro forma Financial Information    18

               (b)

  Financial Statements    19

Section 5.7

  Solvency    19

Section 5.8

  Title and Liens    19

Section 5.9

  Intellectual Property    19

Section 5.10

  Matters Concerning Collateral.    19

Section 5.11

  Environmental Laws, Etc.    20

Section 5.12

  Taxes    21

Section 5.13

  Other Agreements    21

Section 5.14

  Labor and Employee Relations Matters    21

Section 5.15

  Federal Reserve Regulations    21

Section 5.16

  ERISA.    22

Section 5.17

  Subsidiaries    22

Section 5.18

  Not Investment Company, Etc.    22

Section 5.19

  Representations as a Whole    22

ARTICLE 6 AFFIRMATIVE COVENANTS

   23

Section 6.1

  Use of Proceeds    23

Section 6.2

  Payment    23

Section 6.3

  Preservation of Company Existence, Etc    23

Section 6.4

  Visitation Rights    23

Section 6.5

  Keeping of Books and Records    23

Section 6.6

  Maintenance of Property, Etc.    24

Section 6.7

  Compliance With Laws, Etc.    24

Section 6.8

  Other Obligations    24

Section 6.9

  Insurance    24

Section 6.10

  Financial Information    25

               (a)

  Annual Financial Statements    25

               (b)

  Quarterly Financial Statements    25

               (c)

  Annual Budgets    25

               (d)

  Other    25

Section 6.11

  Financial Covenant    25

Section 6.1

  Appraisal    26

Section 6.2

  Capacity Report    26

Section 6.3

  Notification    26

Section 6.4

  Additional Payments; Additional Acts    27

ARTICLE 7 NEGATIVE COVENANTS

   27

Section 7.1

  Distributions, Management Fees, Etc.    28

Section 7.2

  Transactions With Affiliates    28

 

ii



--------------------------------------------------------------------------------

Section 7.3  

  Consolidations and Mergers    28

Section 7.4  

  Dispositions of Assets    29

Section 7.5  

  Indebtedness    29

Section 7.6  

  Guaranties, Etc.    29

Section 7.7  

  Liens    29

Section 7.8  

  Investments    29

Section 7.9  

  Member Loans    30

Section 7.10

  Operations    30

Section 7.11

  Securities    30

Section 7.12

  ERISA Compliance    30

Section 7.13

  Accounting Change    30

ARTICLE 8 EVENTS OF DEFAULT

   31

Section 8.1

  Events of Default    31

              (a)

  Payment Default    31

              (b)

  Breach of Warranty    31

              (c)

  Breach of Certain Covenants    31

              (d)

  Breach of Other Covenants    31

              (e)

  Material Adverse Change    31

              (f)

  Cross-default    31

              (g)

  Voluntary Bankruptcy, Etc.    31

              (h)

  Involuntary Bankruptcy, Etc.    32

              (i)

  Insolvency, Etc.    32

              (j)

  Judgment    32

              (k)

  Involuntary Liens    32

              (l)

  ERISA    33

              (m)

  Change in Control    33

              (n)

  Condemnation    33

              (o)

  Prepayment    33

              (p)

  Governmental Approvals    33

              (q)

  Other Government Action    33

              (r)

  Guarantor Default; Invalidity of Guaranty    34

              (s)

  Failure of Security    34

              (t)

  Invalidity of Loan Documents    34

Section 8.2

  Consequences of Default.    34

              (a)

  General Remedies    34

              (b)

  Cash Collateral    35

              (c)

  Application of Funds    35

ARTICLE 9 MATTERS CONCERNING COLLATERAL

   35

Section 9.1

  Recourse of Lenders    35

Section 9.2

  Acts of Lenders    35

Section 9.3

  Legally Required Releases    36

Section 9.4

  Turnover of Collateral    36

ARTICLE 10 MATTERS CONCERNING THE AGENT

   36

Section 10.1

  Appointment of Agent    36

 

iii



--------------------------------------------------------------------------------

Section 10.2

  Actions under Security Documents    36

Section 10.3

  Limitation on Responsibilities    37

Section 10.4

  Duties and Obligations.    37

Section 10.5

  Dealings Between Agent and Borrower    38

Section 10.6

  Notice of Default    38

Section 10.7

  Indemnification    39

Section 10.8

  Successor Agent    39 ARTICLE 11 MISCELLANEOUS    40

Section 11.1

  No Waiver; Remedies Cumulative    40

Section 11.2

  Governing Law    40

Section 11.3

  Consent to Jurisdiction    40

Section 11.4

  Waiver of Jury Trial    40

Section 11.5

  Notices    40

Section 11.6

  Assignments and Participations    41

Section 11.7

  Confidentiality    41

Section 11.8

  USA Patriot Act Notice    42

Section 11.9

  Borrower’s Indemnity    42

Section 11.10

  Set-Off    42

Section 11.11

  Severability    43

Section 11.12

  Survival    43

Section 11.13

  Executed in Counterparts    43

Section 11.14

  Conditions Not Fulfilled    43

Section 11.15

  Entire Agreement; Amendment, Etc.    43

Section 11.16

  Construction    43

 

Schedules

Schedule 1

    –      Existing Debt

Schedule 2

    –      Litigation

Schedule 3

    –      Liens

Schedule 4

    –      Intellectual Property

Schedule 5

    –      Environmental Matters Exhibits

Exhibit A-1

    –      Tranche 1 Note

Exhibit A-2

    –      Tranche 2 Note

Exhibit B

    –      Continuing Guaranty

Exhibit C-1

    –      Security Agreement

Exhibit C-2

    –      Collateral Assignment of Landing Party Agreements

Exhibit C-3

    –      Collateral Assignment of Capacity Lease Agreements

Exhibit C-4

    –      Security Agreement (SASC)

Exhibit C-5

    –      Security Agreement (ASHUC)

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Agreement”) is made as of the 8th day of June, 2009,
by and between AMERICAN SAMOA HAWAII CABLE, LLC, a Delaware limited liability
company (“ASHC”) and SAMOA AMERICAN SAMOA CABLE, LLC, a Delaware limited
liability company (“SASC”), a wholly owned subsidiary of ASHC, jointly and
severally (individually and collectively, the “Borrower”), and ANZ FINANCE
AMERICAN SAMOA, INC., an American Samoa corporation (“ANZ Finance”), ANZ AMERIKA
SAMOA BANK (“ANZ Bank”) and together with ANZ Finance, the “Lenders” and each a
“Lender”), and ANZ AMERIKA SAMOA BANK as agent for Lenders (in such capacity,
the “Agent”).

ARTICLE 1

DEFINITIONS; INTERPRETIVE PROVISIONS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

“Affiliate” means any Person who, directly or indirectly, controls or is
controlled by or is under common control with such Person.

“Agent” means ANZ Amerika Samoa Bank, an American Samoa corporation, and any
Successor thereto or successor agent selected pursuant to Section 10.8.

“Agreement” means this Loan Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“AICPA” means the American Institute of Certified Public Accountants.

“ANZ Bank” means ANZ Amerika Samoa Bank, an American Samoa corporation, and any
Successor.

“ANZ Finance” means ANZ Finance American Samoa, Inc., an American Samoa
corporation, and any Successor.

“Applicable Interest Rate” means with respect to the Loans, an interest rate per
annum equal to two percent (2.00%) above the Prime Rate (changing as such Prime
Rate changes), as the same may be modified pursuant to Sections 2.4 and 3.4
hereof.

“ASHC” has the meaning specified in the Preamble.

“ASHUC” means American Samoa Hawaii Undeployed Cable, LLC, a Delaware limited
liability company, a wholly owned subsidiary of ASHC.

“Borrower” means, individually and collectively, American Samoa Hawaii Cable,
LLC, a Delaware limited liability company, and any Successor, and Samoa American
Samoa Cable, LLC, a Delaware limited liability company, and any Successor.



--------------------------------------------------------------------------------

“Borrower Documents” means this Agreement, the Notes and the Security Documents
to which the Borrower is a party, as any thereof shall be amended, restated,
supplemented or otherwise modified from time to time and all other certificates,
instruments and other documents executed by the Borrower in connection with this
Agreement or the transactions contemplated hereby.

“Business Day” means any day other than Saturday, Sunday or other day on which
banks are authorized or obligated to close in Pago Pago, American Samoa, and
Miami, Florida USA.

“Business Unit” means (i) a corporation, partnership or limited liability
company, business, business unit, division or product or service line, or
(ii) the assets that constitute all or substantially all of the assets of any of
the entities or business units described in the preceding clause (i).

“Cable System” has the meaning given in the Purchase Agreement, except that it
specifically excludes the Excess Cable.

“Capital Leases” means for any Person, all obligations of such Person under
leases which shall have been, or in accordance with GAAP, should be recorded as
capital leases.

“Capital Stock” means all shares of capital stock of or in a Person which is a
corporation, whether voting or non-voting, and including common stock and
preferred stock, all membership or other equity interests of or in a Person
which is a limited liability company, all partnership and other equity interests
of or in a Person which is a partnership, and all similar equity and other
interests of or in any other Person.

“Cash Equivalents” means: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(ii) commercial paper maturing no more than one year from the date issued and,
at the time of acquisition, having a rate of at least A-1 from Standard & Poor’s
Rating Services or at least P-1 from Moody’s Investors Service, Inc.;
(iii) certificates of deposit or bankers’ acceptances maturing within one year
from the date of issuance thereof issued by, or overnight reverse repurchase
agreements from any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than One Hundred Million Dollars
($100,000,000); (iv) time deposits maturing no more than thirty (30) days from
the date of creation thereof and demand deposits with commercial banks having
membership in the Federal Deposit Insurance Corporation in amounts not exceeding
the lesser of Two Hundred Fifty Thousand Dollars ($250,000) or the maximum
amount of insurance applicable to the aggregate amount of the Borrower’s
deposits at such institution; and (v) deposits or investments in mutual or
similar funds offered or sponsored by brokerage or other companies having
membership in the Securities Investor Protector Corporation investing only in
obligations described in clauses (i) through (iv) above.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

2



--------------------------------------------------------------------------------

“Collateral” means the property in which any of the Security Documents creates
or purports to create a security interest or other lien in favor of the Agent
for the ratable benefit of the Lenders and the Agent.

“Commitment” means (i) with respect to the Tranche 1 Loan, Lender’s obligation
to make the Ten Million Dollar ($10,000,000) loan under this Agreement and
(ii) with respect to the Tranche 2 Loan, Lender’s obligation to make the Six
Million Six Hundred Seventy-Two Thousand Dollar ($6,672,000) loan under this
Agreement.

“Commitment Period” has the meaning given in Section 2.1.

“Consent of Customer” means a Consent and Agreement to Collateral Assignment of
Capacity Lease Agreement executed by a Customer for the benefit of the Lender,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Consent of Supplier” means a Consent and Agreement to Lending Party Services
Agreement executed by a Supplier for the benefit of the Lender, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Customer” means, as the context requires, the Government of Samoa, SamoaTel
Limited, AT&T Corp., American Samoa Telecommunications Authority, and AST
Telecom LLC d/b/a Blue Sky Communications.

“Default” means any event which but for the passage of time, the giving of
notice, or both would be an Event of Default.

“Default Rate” means a per annum rate equal to eight percent (8%) above the
Prime Rate (changing as such Prime Rate changes).

“Dollar” and “$” mean lawful money of the United States.

“Environmental Laws” means all federal, state and local statutes, regulations,
ordinances, and requirements, now or hereafter in effect, pertaining to
environmental protection, contamination or cleanup, including, without
limitation (i) the Federal Resource Conservation and Recovery Act of 1976 (42
U.S.C. § 6901, et seq.), (ii) the Federal Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601, et seq.), (iii) the Federal
Hazardous Materials Transportation Control Act (49 U.S.C. § 1801, et seq.),
(iv) the Federal Clean Air Act (42 U.S.C. § 7401, et seq.), (v) the Federal
Water Pollution Control Act, Federal Clean Water Act (33 U.S.C. § 1251, et
seq.), (vi) the Federal Insecticide, Fungicide, and Rodenticide Act, Federal
Pesticide Act (7 U.S.C. § 136, et seq.), (vii) the Federal Toxic Substances
Control Act (15 U.S.C. § 2601, et seq.) and (viii) the Federal Safe Drinking
Water Act (42 U.S.C. § 300f, et seq.), all as now or hereafter amended.

 

3



--------------------------------------------------------------------------------

“EBIT” means, for any period, an amount equal to Net Income for such period
plus, the following to the extent deducted in calculating such Net Income,
(i) Interest Expense for such period and (ii) all Federal, state, local and
foreign income tax expense of the Borrower and its Subsidiaries on a
consolidated basis for such period.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” has the meaning given in Section 8.1.

“Excess Cable” means the cable owned by ASHUC.

“Existing Debt” means the Indebtedness set forth on Schedule 1 attached hereto.

“Financial Transaction Contract” means any agreement (including all schedules
thereto, confirmations of transactions thereunder, and documents, definitions,
and agreements incorporated therein by reference or relating thereto) between
the Borrower and the Lender or an Affiliate of the Lender, whether or not in
writing, pursuant to which the Lender or an Affiliate of the Lender has agreed
to (i) permit daylight overdrafts to occur on accounts maintained by the
Borrower with the Lender or such Affiliate of the Lender, (ii) provide remote
disbursement services for any the Borrower, (iii) process automated clearing
house (ACH) transactions for the account of the Borrower or (iv) extend credit
to the Borrower, in the form of credit card accounts and merchant card accounts,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.

“Fraudulent Transfer Law” means Section 548 of the Bankruptcy Code of the United
States, the Uniform Fraudulent Transfer Act, or any applicable provisions of
comparable international, foreign, Federal, state or local law.

“GAAP” has the meaning given in Section 1.3.

“Government Approval” means an approval, permit, license, authorization,
certificate, or consent of any Governmental Authority.

“Governmental Authority” means the government of the United States or any State
or any foreign country or any political subdivision of any thereof or any
branch, department, agency, instrumentality, court, tribunal or regulatory
authority which constitutes a part or exercises any sovereign power of any of
the foregoing.

“Guaranty” means that certain Continuing Guaranty, substantially in the form of
Exhibit B attached hereto, executed by the Guarantor in favor of the Lender, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Guarantor” means, individually and collectively, Elandia International Inc., a
Delaware corporation and American Samoa Hawaii Undeployed Cable, LLC, a Delaware
limited liability company.

 

4



--------------------------------------------------------------------------------

“Guarantor Documents” means the Guaranty and the Security Documents to which the
Guarantor is a party, as any thereof shall be amended, restated, supplemented or
otherwise modified from time to time and all other certificates, instruments and
other documents executed by any Guarantor in connection with this Agreement or
the transactions contemplated hereby.

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than indebtedness or
liability for borrowed money deferred for a period of more than six months from
the date of incurrence or trade payables entered into in the ordinary course of
business on ordinary terms); (iii) all reimbursement or payment obligations with
respect to letters of credit, bankers acceptances, surety bonds and similar
instruments; (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (v) the net obligations
of such Person under any Swap Contract in an amount equal to (A) if such Swap
Contract has been closed out, the termination value thereof, or (B) if such Swap
Contract has not been closed out, the mark-to-market value thereof determined on
the basis of readily available quotations provided by any recognized dealer in
such swap agreement; (vi) all indebtedness created or arising under any
conditional sale or other title retention agreement (excluding any operating
lease), or incurred as financing, in either case with respect to property
acquired by such Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (vii) all obligations with respect to Capital Leases or
Synthetic Leases; (viii) all indebtedness referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including, without limitation, accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (viii) all liabilities in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (vii) above for which such Person is directly or contingently liable
as obligor, guarantor, or otherwise, or in respect of which such Person
otherwise assures a creditor against loss. For purposes of this Agreement, the
Indebtedness of any Person shall include all recourse Indebtedness of any
partnership or joint venture formed as a partnership where such Person is a
general partner or is otherwise liable for the Indebtedness of such partnership
or joint venture to the extent of recourse against such Person, unless such
Indebtedness is expressly made non-recourse to such Person and except for
customary exceptions acceptable to the Lender.

“Intellectual Property” means, as to any Person, all of the following: (i) all
trademarks, service marks, designs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers owned or used by such Person in its
business or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and pending applications in the United States
Patent and Trademark Office, any State of the United States or any similar
offices in any other country or any political subdivision thereof, and all
extensions or renewals thereof; (ii) all letters patent of the United States or
any other country or any political subdivision thereof, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country owned by such Persons, including
registrations, recordings and pending applications in the

 

5



--------------------------------------------------------------------------------

United States Patent and Trademark Office or the equivalent thereof in any
similar offices in any other country, and all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein; (iii) all computer programs,
computer data bases, other computer software, trade secrets, trade secret
rights, ideas, drawings, designs, schematics, algorithms, writings, techniques,
processes and formulas owned or used by such Person in its business; and
(iv) all copyright rights of such Person in any work subject to the copyright
laws of the United States, any state thereof or any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished, whether as author, assignee, transferee or otherwise,
and all registrations and applications for registration of any such copyright in
the United States, any state thereof or any other country or any political
subdivision thereof, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office or in any similar offices in any other country.

“Interest Expense” means, for any period, the sum (without duplication) of
(i) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (ii) the portion of rent
expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for such period.

“Investments” has the meaning given in Section 7.8.

“Lenders” means ANZ Finance, ANZ Bank and any Successors thereto or permitted
assigns thereof, and “Lender” means ANZ Finance or ANZ Bank, and any Successor
thereto or permitted assigns thereof.

“Lien” means, for any Person, any security interest, pledge, mortgage, charge,
assignment, hypothecation, encumbrance, attachment, garnishment, execution or
other voluntary or involuntary lien upon or affecting the revenues of such
Person or any real or personal property in which such Person has or hereafter
acquires any interest.

“Loan Documents” means, collectively, the Borrower Documents, the Guarantor
Documents and all other documents executed by the Borrower or any Guarantor and
delivered to the Lender in connection with the transactions contemplated by this
Agreement as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Loan Parties” means ASHC, SASC and ASHUC.

“Loans” means (as the context requires) the Tranche 1 Loan and the Tranche 2
Loan which in the aggregate will total up to the maximum principal amount of
Sixteen Million Six Hundred Seventy-Two Thousand Dollars ($16,672,000), and
“Loan” means the Tranche 1 Loan or the Tranche 2 Loan (as the context requires).

“Maturity Date” means June 7, 2016.

 

6



--------------------------------------------------------------------------------

“Net Income” means, for any period, an amount equal to the net income of the
Borrower and its Subsidiaries on a consolidated basis for such period determined
in accordance with GAAP.

“Notes” means the Tranche 1 Note and the Tranche 2 Note, and “Note” means either
of them.

“Officer’s Certificate” means a certificate executed and delivered on behalf of
the Borrower by a Responsible Officer of the Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means an “employee pension benefit plan” (as such term is defined
in ERISA) from time to time maintained by the Borrower or a member of a
Controlled Group.

“Permitted Liens” means: (i) Liens securing Taxes which are not delinquent or
which remain payable without penalty (excluding any Liens imposed pursuant to
any of the provisions of ERISA) or the validity or amount of which is being
contested in good faith by appropriate proceedings, which shall have the effect
of staying execution if execution is threatened or possible; (ii) Liens imposed
by law (such as mechanics’, processor’s, materialmen’s, carriers’,
warehousemen’s and landlord’s liens) incurred in good faith in the ordinary
course of business which are not delinquent or which remain payable without
penalty or the validity or amount of which is being contested in good faith by
appropriate proceedings, which shall have the effect of staying execution if
execution is threatened or possible; (iii) Liens arising in connection with
worker’s compensation, unemployment insurance and social security benefits which
are not delinquent or which remain payable without penalty or the validity or
amount of which is being contested in good faith by appropriate proceedings,
which shall have the effect of staying execution if execution is threatened or
possible; (iv) Liens incurred or deposits made in the ordinary course of
business to secure the performance of bids tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money) and customary
deposits granted in the ordinary course of business under operating leases;
(v) Liens securing surety, indemnity, performance, appeal and release bonds;
(vi) customary rights of set off, revocation, refund or chargeback under deposit
agreements or under the UCC in favor of banks where the Borrower maintains
deposits in the ordinary course of business; (vii) Liens constituting
encumbrances in the nature of zoning restrictions, condemnations, easements,
encroachments, covenants, rights of way, minor defects, irregularities and
rights or restrictions of record on the title or use of real property, which, in
the reasonable judgment of the Lender, do not materially detract from the value
of such property or materially impair the use thereof in the business and
operations of the Borrower; and (viii) Liens on any portion of the Excess Cable
granted to Agent or Lenders.

“Person” means any natural person, corporation, unincorporated organization,
trust, joint stock company, joint venture, association, company, limited
liability company, partnership or government, or any agency or political
subdivision of any government.

 

7



--------------------------------------------------------------------------------

“Plan” means, at any time, an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of a
Controlled Group for employees of the Borrower or any member of a Controlled
Group or (ii) maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions and to
which the Borrower or any member of a Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
(5) plan years made contributions.

“Prime Rate” means the base rate on corporate loans posted by at least 75% of
the United States’ 30 largest banks, commonly known as the U.S. Prime Rate of
Interest as published from time to time in the Wall Street Journal.

“Purchase Agreement” means that certain Purchase and Sale, Finance and
Development Agreement between Borrower and Pac-Rim Redeployment, LLC with an
effective date of May 30, 2008, as amended by First Amendment to Purchase and
Sale, Finance and Development Agreement dated November 4, 2008.

“Reporting Parties” means ASHC, SASC, ASHUC, Elandia International, Inc., AST
Telecom, Inc., American Entertainment, Inc., Datec (Fiji) Limited and Generic
Technology Limited and “Reporting Party” means any one of them.

“Responsible Officer” means, as to any Loan Party, any of the President, the
Director, the Vice President, or the Secretary of such Loan Party.

“SASC” has the meaning specified in the Preamble.

“Security Agreements” means, collectively (i) that certain Security Agreement
dated as of June 8, 2009 substantially in the form of Exhibit C-1 attached
hereto executed by the Borrower in favor of the Agent for the ratable benefit of
the Lenders and the Agent, (ii) that certain Collateral Assignment of Landing
Party Agreements dated as of June 8, 2009 substantially in the form of
Exhibit C-2 attached hereto executed by the Borrower in favor of the Agent for
the ratable benefit of the Lenders and the Agent, (iii) that certain Collateral
Assignment of Capacity Lease Agreements dated as of June 8, 2009 substantially
in the form of Exhibit C-3 hereto executed by Borrower in favor of the Agent for
the ratable benefit of the Lenders and the Agent; (iv) that certain Security
Agreement dated as of June 8, 2009, substantially in the form of Exhibit C-4
hereto, executed by SASC in favor of the Agent for the ratable benefit of the
Lenders and the Agent; and (v) that certain Security Agreement dated as of
June 8, 2009, substantially in the form of Exhibit C-5 hereto, executed by ASHUC
in favor of the Agent for the ratable benefit of the Lenders and the Agent, as
each may be amended, restated, supplemented or otherwise modified from time to
time, and “Security Agreement” means any of them.

“Security Documents” means, collectively (i) the Security Agreements, (ii) all
financing statements, fixture filings, landlord waivers and notices filed in
connection therewith, and (iii) all other documents and instruments executed by
the Borrower or any Guarantor in connection therewith, as any thereof shall be
amended, restated, supplemented or otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Solvent” means, as to any Person at a particular time, if, at such time both
(a) (i) the then fair saleable value of the property of such Person on a going
concern basis is (A) greater than the total amount of liabilities (including
contingent liabilities) of such Person as they mature in the ordinary course and
(B) not less than the amount that will be required to pay the probable
liabilities on such Person’s then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the debts
and liabilities of a Person, contingent or otherwise, shall include the amount
of all debts and liabilities that are relevant under applicable Fraudulent
Transfer Laws, and the assets of a Person shall give effect to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement, indemnification or contribution of
such Person pursuant to applicable Law or pursuant to the terms of any agreement
(including the Contribution Agreement).

“Subordinated Debt” means Indebtedness of the Borrower or any Subsidiary with
respect to which the Borrower or such Subsidiary and the party to whom the
Indebtedness is owed have executed and delivered a subordination agreement in
favor of the Lender in form and substance satisfactory to the Lender.

“Subsidiary” means, for any Person, each business entity directly or indirectly
controlled by such Person. For the purposes of this definition, “controlled by”
shall mean the possession, directly or indirectly of the power to direct or
cause the direction of the management or policies of such Subsidiary, whether
through the ownership of partnership or limited liability company interest,
voting securities, by contract, or otherwise. Unless otherwise specified, all
references herein to a “Subsidiary” shall refer to a Subsidiary of the Borrower.

“Successor” means, for any corporation, banking association or other legal
entity, any successor by merger or consolidation, or by acquisition of
substantially all of the assets of the predecessor, or by conversion to another
type of legal entity, or by continuation after and the occurrence of an event
that would otherwise result in termination under applicable law but for such
continuation.

“Supplier” means, as the context requires, AT&T Corp., SamoaTel Limited, AST
Telecom LLC d/b/a Blue Sky Communications.

“Swap Contract” means any agreement (including all schedules thereto,
confirmations of transactions thereunder, and documents, definitions, and
agreements incorporated therein by reference or relating thereto) relating to
any transaction between the Borrower and the Lender or an Affiliate of the
Lender that is an interest rate swap agreement or equivalent interest rate risk
management agreement, basis swap, forward rate agreement, interest rate option,
rate cap, collar or floor agreement or any other, similar agreement, and, unless
the context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.

 

9



--------------------------------------------------------------------------------

“Synthetic Lease” means (i) a so-called synthetic, off-balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property
creating obligations which do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the Indebtedness of such Person (without regard to accounting treatment).

“Tax” means, for any Person, any tax, assessment, duty, levy, impost or other
charge imposed by any Governmental Authority on such Person or on any property,
revenue, income, or franchise of such Person and any interest or penalty with
respect to any of the foregoing.

“Tranche 1 Commitment” means Ten Million Dollars ($10,000,000).

“Tranche 1 Note” has the meaning given in Section 2.6.

“Tranche 2 Commitment” means Six Million Six Hundred Seventy-Two Thousand
Dollars ($6,672,000).

“Tranche 2 Loan” has the meaning given to it in Section 3.1.

“Tranche 2 Note” has the meaning given in Section 3.6.

“Treasury Management Contract” means any agreement among the Borrower and its
Affiliates governing the provision of treasury or cash management services,
including, without limitation, deposit accounts, funds transfers, automated
clearing house (ACH) transactions, zero balance accounts, concentration
accounts, controlled disbursement services and lockbox accounts.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested non-forfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of the Borrower or any member of a Controlled Group to the PBGC or the
Plan under Title IV of ERISA.

“United States” and “U.S.” each means the United States of America.

Section 1.2 General Principles Applicable to Definitions. Definitions given
herein shall be equally applicable to both singular and plural forms of the
terms therein defined and references herein to “he” or “it” shall be applicable
to Persons whether masculine, feminine or neuter. References herein to any
document including, without limitation, this Agreement shall be deemed a
reference to such document as it now exists, and as, from time to time
hereafter, the same may be amended. The term “including” is not limiting and
means “including without limitation.” References herein to any section,
subsection, Schedule or Exhibit shall, unless otherwise indicated, be deemed a
reference to sections and subsections within and schedules and Exhibits to this
Agreement.

 

10



--------------------------------------------------------------------------------

Section 1.3 Accounting Terms. Except as otherwise provided herein, accounting
terms not specifically defined shall be construed, and all accounting procedures
shall be performed, in accordance with generally accepted United States
accounting principles consistently applied from and after the date hereof
(“GAAP”) and as in effect on the date of application.

Section 1.4 UCC Terms. Except as otherwise provided herein, terms used herein
that are defined in the UCC have the meanings given to them in the Uniform
Commercial Code (the “UCC”) as the same may, from time to time, be in effect in
the State of Washington.

ARTICLE 2

THE TRANCHE 1 LOAN

Section 2.1 Tranche 1 Loan. Subject to the terms and conditions of this
Agreement, Lenders agree to make a term loan (the “Tranche 1 Loan”) duly
requested by the Borrower in a Notice of Borrowing given under this Agreement;
provided, that, after giving effect to any such requested borrowing the
aggregate principal amount of the Tranche 1 Loan will not exceed the Tranche 1
Commitment.

Section 2.2 Manner of Borrowing. To request the Tranche 1 Loan, the Borrower
shall deliver to Agent a written request made by a Responsible Officer not later
than 11:00 a.m. (Pago Pago time) on the date the Borrower wishes the Tranche 1
Loan to be made. Such request shall specify the date of a requested borrowing
(which must be a Business Day) and the amount thereof. Such request shall be
deemed to constitute a representation and warranty by the Borrower that (i) as
of the date of such request, the representations and warranties set forth in
Article 5 hereof are true and correct in all material respects and (ii) no
Default or Event of Default has occurred and is continuing or will result from
making the requested the Tranche 1 Loan. Upon fulfillment to Agent’s
satisfaction of the applicable conditions set forth in this Section 2.2 and in
Article 4 hereof, Lenders shall promptly make the principal amount of the
requested borrowing available to the Borrower first by direct payment to the
lenders holding Existing Debt until the existing debt is paid in full and
thereafter by depositing the amount to an ordinary checking account maintained
by the Borrower with ANZ Bank.

Section 2.3 Repayment of Tranche 1 Loan. The Borrower shall repay to Agent, for
the benefit of Lenders, the Tranche 1 Loans in (a) seven (7) consecutive monthly
installments of accrued interest only, and (b) followed by seventy-seven
(77) consecutive monthly installments each in the amount of One Hundred Twelve
Thousand Three Hundred Fifty-five and 24/100 Dollars ($112,355.24) including
interest accrued at the Applicable Interest Rate, beginning with the first
payment due on July 8, 2009 and the same day of each month thereafter (each a
“Tranche 1 Payment Date”) through the Maturity Date. On the Maturity Date the
entire remaining unpaid principal balance shall be due in full (estimated to be
approximately Four Million Twenty Thousand Three Hundred Fifty-Two and 38/100
Dollars ($4,020,352.38) (more or less)), together with all unpaid interest
accrued at the Applicable Interest Rate. The Tranche 1 Loan may be repaid at any
time without penalty or premium.

Section 2.4 Interest. The Borrower agrees to pay to Agent, for the benefit of
Lenders, interest on the unpaid principal amount of the Tranche 1 Loan from the
date the Tranche 1 Loan is made until the Tranche 1 Loan shall be paid in full
at a per annum rate equal

 

11



--------------------------------------------------------------------------------

to the Applicable Interest Rate in effect from time to time; provided, however,
that after the occurrence and during the continuation of an Event of Default,
interest shall accrue at the Default Rate; provided, further, that interest
shall not accrue at a rate in excess of the maximum rate permitted by applicable
law. Computations of interest on the Tranche 1 Loan shall be made on the basis
of a year of 365/366 days, for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
is payable. Notwithstanding the foregoing, in the event Borrower obtains a USDA
Rural Development ‘Conditional Commitment for Guarantee’ in favor of Lender
covering the outstanding amount of the Tranche 1 Loan (“USDA Guaranty”) the
definition of “Applicable Interest Rate” in Section 1.1 hereof shall be amended,
as of the effective date of the USDA Guaranty in favor of Lender, to delete “two
percent (2.0%)” and to substitute in place thereof “one and one-tenth percent
(1.10%).”

Section 2.5 Form and Place of Payment. All payments and prepayments of principal
and interest on the Tranche 1 Loan shall be made by paying the same in United
States Dollars and in immediately available funds to Agent not later than 3:00
p.m. (Pago Pago time) on the date on which such payment or prepayment shall
become due. If such payment is received after 3:00 p.m. (Pago Pago time), then
it will be deemed received on the next Business Day. All payments to be made by
the Borrower shall be made without setoff, recoupment or counterclaim. Whenever
any payment under this Article 2 shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall in such case be included in the computation and
payment of interest or fees, as the case may be.

Section 2.6 Note; Recordation of Tranche 1 Loan. The Tranche 1 Loan shall be
evidenced by a promissory note of the Borrower dated as of the date hereof,
payable to the order of ANZ Bank, as Agent for the benefit of Lenders,
substantially in the form attached hereto as Exhibit A-1 in the face amount of
the Tranche 1 Commitment (the “the Tranche 1 Note”). Agent is hereby authorized
to record the date and amount of the Tranche 1 Loan, the Applicable Interest
Rate, and the date and amount of each payment of principal and interest thereon
on a schedule annexed to or kept in respect of the Tranche 1 Note. Any such
recordation by Agent shall constitute prima facie evidence of the accuracy of
the information so recorded; provided, however, that the failure to make any
such recordation or any error in any such recordation shall not affect the
obligations of the Borrower hereunder or under the Tranche 1 Note.

Section 2.7 Commitment Fees. The Borrower agrees to pay to Agent for the ratable
benefit of Lenders, in connection with the Loans an upfront loan commitment fee
for the Tranche 1 Loan and the Tranche 2 Loan in the amount of Two Hundred Fifty
Thousand Eighty Dollars ($250,080). The upfront loan commitment fee shall be
payable at closing as set forth in Section 4.1(j). The fees payable under this
Section 2.7 shall be deemed fully earned when due and non-refundable when paid.

ARTICLE 3

THE TRANCHE 2 LOAN

Section 3.1 Tranche 2 Loan. Subject to the terms and conditions of this
Agreement, Lenders agree that after the satisfaction of the conditions set forth
in Article 4 hereof, to make a term loan (the “Tranche 2 Loan”) to the Borrower
in the principal amount of Six Million Six Hundred Seventy-Two Thousand Dollars
($6,672,000).

 

12



--------------------------------------------------------------------------------

Section 3.2 Manner of Borrowing. To request the Tranche 2 Loan, the Borrower
shall deliver to the Agent a written request made by a Responsible Officer not
later than 11:00 a.m. (Pago Pago time) on the date the Borrower wishes the
Tranche 2 Loan to be made. Such request shall specify the date of the requested
borrowing (which must be a Business Day) and the amount thereof. Such request
shall be deemed to constitute a representation and warranty by the Borrower that
(i) as of the date of such request, the representations and warranties set forth
in Article 5 hereof are true and correct in all material respects and (ii) no
Default or Event of Default has occurred and is continuing or will result from
making the Tranche 2 Loan. Upon fulfillment to Agent’s satisfaction of the
applicable conditions set forth in this Section 3.2 and in Article 4 hereof,
Lenders will promptly make the proceeds of the Tranche 2 Loan available to the
Borrower first by direct payment to the lenders of the Existing Debt until the
Existing Debt is paid in full and thereafter by depositing the amount to an
ordinary checking account maintained by the Borrower with ANZ Bank.

Section 3.3 Repayment of Tranche 2 Loan. The Borrower shall repay to Agent, for
the benefit of Lenders, the Tranche 2 Loan in (a) seven (7) consecutive monthly
installments of accrued interest only, (b) followed by seventy-seven
(77) consecutive installments each in the amount of Seventy-Four Thousand Nine
Hundred Sixty-Three and 42/100 Dollars ($74,963.42) including interest accrued
at the Applicable Interest Rate, beginning with the first payment due on July 8,
2009 and the same day of each month thereafter (each a “Tranche 2 Payment Date”)
through the Maturity Date. On the Maturity Date the entire remaining unpaid
principal balance of the Tranche 2 Loan shall be due in full (estimated to be
approximately Two Million Thirty-Seven Thousand Five Hundred Four and 65/100
Dollars ($2,037,504.65) (more or less), together with all unpaid interest
accrued at the Applicable Interest Rate. The Tranche 2 Loan may be repaid at any
time without premium or penalty.

Section 3.4 Interest. The Borrower agrees to pay to Agent, for the benefit of
Lenders, interest on the unpaid principal amount of the Tranche 2 Loan from the
date made until the Tranche 2 Loan shall be due and payable at a per annum rate
equal to the Applicable Interest Rate in effect from time to time; provided,
however, that after the occurrence and during the continuation of an Event of
Default, interest shall accrue at the Default Rate; provided, further, that
interest shall not accrue at a rate in excess of the maximum rate permitted by
applicable law. Accrued but unpaid interest on the Tranche 2 Loan shall be paid
in accordance with Section 3.3. Computations of interest on the Tranche 2 Loan
shall be made on the basis of a year of 365/366 days, for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable. Notwithstanding the foregoing, in the
event Borrower obtains a USDA Rural Development ‘Conditional Commitment for
Guarantee’ in favor of Lender covering the outstanding amount of the Tranche 2
Loan (“USDA Guaranty”) the definition of “Applicable Interest Rate” in
Section 1.1 hereof shall be amended, as of the effective date of the USDA
Guaranty in favor of Lender, to delete “two percent (2.0%)” and to substitute in
place thereof “one and one-tenth percent (1.10%).”

Section 3.5 Form and Place of Payment. All payments and prepayments of principal
and interest on each Loan shall be made by paying the same in United States
Dollars and in immediately available funds to the Agent not later than 3:00 p.m.
(Pago Pago

 

13



--------------------------------------------------------------------------------

time) on the date on which such payment or prepayment shall become due. If such
payment is received after 3:00 p.m. (Pago Pago time), then it will be deemed
received on the next Business Day. All payments to be made by the Borrower shall
be made without setoff, recoupment or counterclaim. Whenever any payment under
this Article 3 shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in the computation and payment
of interest or fees, as the case may be.

Section 3.6 Note; Recordation of Tranche 2 Loan. The Tranche 2 Loan shall be
evidenced by a promissory note of the Borrower dated as of the date hereof,
payable to the order of ANZ Bank, as Agent for the benefit of Lenders,
substantially in the form attached hereto as Exhibit A-2 in the face amount of
Six Million Six Hundred Seventy-Two Thousand Dollars ($6,672,000) (the
“Tranche 2 Note”). Agent is hereby authorized to record the date and amount of
the Tranche 2 Loan, the Applicable Interest Rate, and the date and amount of
each payment of principal and interest thereon on a schedule annexed to or kept
in respect of the Tranche 2 Note. Any such recordation by Agent shall constitute
prima facie evidence of the accuracy of the information so recorded; provided,
however, that the failure to make any such recordation or any error in any such
recordation shall not affect the obligations of the Borrower hereunder or under
the Tranche 2 Note.

ARTICLE 4

CONDITIONS TO LOANS

Section 4.1 Conditions to Initial Advance. In addition to the conditions set
forth in Section 4.4, the obligations of Lenders to make the Tranche 1 Loan and
the Tranche 2 Loan are subject to fulfillment of the following conditions
precedent prior to making such Loan:

(a) Borrower Documents. The Agent shall have received the following, each
properly executed by an officer of the Borrower and each in form and substance
satisfactory to the Agent and its legal counsel: (i) executed counterparts of
this Agreement; (ii) the original Notes; and (iii) executed counterparts of each
other Borrower Document.

(b) Borrower Authority. The Agent shall have received the following, each in
form and substance satisfactory to the Agent and its legal counsel: (i) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of officers of the Borrower as the Agent may require to
establish the identities of and verify the authority and capacity of each
officer thereof authorized to act as an officer in connection with this
Agreement, the Notes and the other Borrower Documents; and (ii) such evidence as
the Agent may require to verify that the Borrower is duly formed, validly
existing, in good standing and qualified to engage in business in each
jurisdiction in which it is required to be qualified to engage in business,
including certified copies of the Borrower’s certificate of formation and
operating agreement and a certificate of good standing.

(c) Guarantor Documents. The Agent shall have received the following, each
properly executed by an officer of Guarantor a party thereto and each in form
and substance satisfactory to the Agent and its legal counsel: (i) executed
counterparts of the Guaranty; and (ii) executed counterparts of each other
Guarantor Document.

 

14



--------------------------------------------------------------------------------

(d) Guarantor Authority. The Agent shall have received the following, each in
form and substance satisfactory to the Agent and its legal counsel: (i) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of officers of each Guarantor as the Agent may require to
establish the identities of and verify the authority and capacity of each
officer thereof authorized to act as an officer in connection with the Guaranty
and the other Guarantor Documents to which such Guarantor is a party; and
(ii) such evidence as the Agent may require to verify that each Guarantor is
duly formed, validly existing, in good standing and qualified to engage in
business in each jurisdiction in which it is required to be qualified to engage
in business, including certified copies of each Guarantor’s articles or
certificate of incorporation and bylaws and a certificate of good standing.

(e) Collateral. The Agent shall have received the following, each in form and
substance satisfactory to the Agent and its legal counsel:

(i) searches of Uniform Commercial Code filings in (A) the jurisdiction in which
the Borrower is organized, (B) the jurisdiction in which the chief executive
office of the Borrower is located, and (C) each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lien created by the Security Documents, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than as expressly permitted by this Agreement;

(ii) to the extent not described in Sections 4.1(a) and 4.1(c) above, executed
counterparts of each Security Document together with allonges or assignments as
may be necessary or appropriate to perfect the Lien created by the Security
Documents; and

(iii) evidence that all other actions necessary or, in the opinion of the
Lender, desirable to perfect and protect the first priority Lien created by the
Security Documents, and to enhance the Agent’s ability to preserve and protect
its interests in and access to the Collateral, have been taken.

(f) Evidence of Priority. The Agent shall have received evidence reasonably
satisfactory to the Agent and its legal counsel that (i) the Agent holds a
perfected, first priority Lien on all Collateral (other than as expressly
permitted by this Agreement) and (ii) none of the Collateral is subject to any
other Liens other than as expressly permitted by this Agreement.

(g) Evidence of Insurance. The Agent shall have received copies of insurance
policies, certificates of insurance or other evidence reasonably satisfactory to
the Agent that the insurance required by this Agreement or any Security Document
is in full force and effect and that the Agent and Lenders have been named as
additional insured and/or loss payee to the extent required hereunder or
thereunder.

 

15



--------------------------------------------------------------------------------

(h) Officer’s Certificate. The Agent shall have received an Officer’s
Certificate from the Borrower as to the accuracy of the Borrower’s
representations and warranties set forth in Article 5 hereof and as to the
absence of any Default or Event of Default.

(i) No Material Adverse Change. No event shall have occurred since the date of
the balance sheet referred to in Section 5.6(b) that could reasonably be
expected to have a material adverse change in, or a material adverse effect
upon, the business, operations, properties or financial condition of the
Borrower or the Borrower and the Guarantor taken as a whole.

(j) Payment of Fees and Expenses. The Lenders shall have received (i) the
upfront fees set forth in Section 2.7 and (ii) reimbursement for all reasonable
expenses, including, without limitation, the costs of any appraisals required to
be obtained by the Borrower pursuant to Section 4.1(e) hereof, incurred by Agent
or any Lender in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents.

(k) Consents. The Agent shall have received evidence reasonably satisfactory to
the Agent that the Borrower and Guarantor have obtained all consents, permits
and Government Approvals from all Persons (including, without limitation,
Governmental Authorities) which are parties to or the issuer of any material
contract, lease, license or other Government Approval necessary or advisable to
permit the Agent following any Event of Default, to enjoy the practical
realization of the rights and remedies provided in this Agreement and the other
Loan Documents, including duly executed Consent of Supplier by each Supplier
(except AT&T Corp.) and duly executed Consent of Customer by each Customer
(except AT&T Corp. and American Samoa Telecommunications Authority), and
evidence that notice of the assignment to Agent with respect to the Capacity
Lease Agreements and Landing Party Agreements shall have been given to AT&T
Corp. by ASHC and evidence that notice of the assignment to Agent with respect
to the Capacity Lease Agreements shall have been give to American Samoa
Telecommunications Authority by ASHC.

Section 4.2 Acknowledgements. Agent shall have received:

(a) Acknowledgements from all members of ASHC that ASHC has entered into a fixed
priced contract for the purchase of a fully operational underwater fibre optic
cable for US$25,367,835, the cost of which has been paid or will be paid in full
(i) with a US$9,000,000 contribution by the American Samoa Government (in
exchange for its 33.3% ownership interest in ASHC) and (ii) loans by Lenders to
Borrower under this Agreement.

(b) A Certificate or other evidence that the US$9,000,000 contribution by the
American Samoa Government has been irrevocably committed to pay a portion of the
acquisition price.

(c) Acknowledgement from the American Samoa Government of its knowledge of the
security arrangements and collateral for the Loans, and acknowledgement that
Lender has the right and power to sell the Cable System and other Collateral in
the event of one or more continuing and unremedied events of default under this
Agreement or other Loan Documents.

 

16



--------------------------------------------------------------------------------

(d) Confirmation from the attorney for each member/owner of ASHC that there is
in place an agreement among the members regarding the distribution of revenues,
income and property of ASHC with the understanding being that interest and
principal payments on the Loans shall have priority over and above any dividends
or any new debt repayment requirements of the Borrower.

Section 4.3 Final Acceptance. The Agent shall have received from ASHC a
Certificate of Final Acceptance of the Cable System and certification that the
Cable System is fully operational.

Section 4.4 Conditions to All Loans. The obligations of Lenders to make the
Tranche 1 Loan and the obligations of Lenders to make the Tranche 2 Loan, are
subject to fulfillment of the following conditions precedent:

(a) Prior Conditions. All of the conditions set forth in Section 4.1 shall have
been satisfied.

(b) Notice of Borrowing. Agent shall have received from the Borrower a request
therefor complying with the requirements of Section 2.2, and in the case of the
Tranche 1 Loan, and Agent shall have received from the Borrower a request
therefor complying with the requirements of Section 3.2 in the case of the
Tranche 2 Loan.

(c) No Defaults, Etc. At the date of the requested Loan, no Default or Event of
Default shall have occurred and be continuing or will result from making such
Loan; and the representations and warranties of the Borrower in Article 5 hereof
shall be true on and as of such date with the same force and effect as if made
on and as of such date.

(d) Revocation of Guaranty. Agent shall not have received from the Borrower or
Guarantor any notice terminating or purporting to terminate Guarantor’s
obligations under the Guaranty to which such Guarantor is a party or claiming
that either Guaranty is not or will in the future not be fully enforceable
against each Guarantor a party thereto in accordance with its terms.

(e) Other Information. The Agent shall have received such other statements,
certificates, documents and information as it may reasonably request in order to
satisfy itself that the conditions set forth in this Section 4.4 have been
fulfilled.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agent and each Lender as follows:

Section 5.1 Existence and Power. Each Borrower is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each Borrower is duly qualified to do business in each other
jurisdiction where the failure to so qualify would be likely to have a material
adverse effect on the business, operations, properties or financial condition of
such Borrower. Each Borrower has full company power, authority and legal right
to carry on its business and operations as presently conducted, to own and
operate its properties and assets, and to execute, deliver and perform this
Agreement and the other Borrower Documents.

 

17



--------------------------------------------------------------------------------

Section 5.2 Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the other Borrower Documents and any borrowing
hereunder, have been duly authorized by all necessary company action of the
Borrower, do not require any member approval or the approval or consent of any
trustee or the holders of any Indebtedness of the Borrower, except such as have
been obtained (certified copies thereof having been delivered to the Lender), do
not contravene any law, regulation, rule or order binding on it or its
certificate of formation and limited liability company agreement and do not
contravene the provisions of or constitute a default under any material
indenture, mortgage, contract or other agreement or instrument to which the
Borrower is a party or by which the Borrower or any of its properties may be
bound or affected.

Section 5.3 Government Approvals, Etc. No Government Approval or filing or
registration with any Governmental Authority is required for the making and
performance by the Borrower or any Guarantor of the Loan Documents or in
connection with any of the transactions contemplated hereby or thereby, except
such as have been heretofore obtained and are in full force and effect
(certified copies thereof having been delivered to the Agent).

Section 5.4 Binding Obligations, Etc. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and the other Borrower Documents when
duly executed and delivered will constitute, the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, similar laws affecting creditors’ rights generally
or general principles of equity. The Guarantor Documents when duly executed and
delivered will constitute, the legal, valid and binding obligations of each
Guarantor a party thereto enforceable against such Guarantor in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, similar laws affecting creditors’ rights generally
or general principles of equity.

Section 5.5 Litigation. Except as specifically disclosed in Schedule 2 attached
hereto, there are no material actions, proceedings, investigations, or claims
against or affecting the Borrower or any Guarantor now pending before any court,
arbitrator, or Governmental Authority (nor to the Borrower’s knowledge has any
thereof been threatened nor does any basis exist therefor) which if determined
adversely to the Borrower or such Guarantor would (a) have a material adverse
effect on the business, operations, properties or financial condition of the
Borrower or the Borrower and the Guarantors taken as a whole, (b) impair or
defeat the Lien of the Agent or any Lender on any material portion of the
Collateral or any rights of the Borrower or any Guarantor therein, or (c) result
in a judgment or order against the Borrower or any Guarantor (in excess of
insurance coverage) for more than One Hundred Thousand Dollars ($100,000) in any
one case or One Hundred Fifty Thousand Dollars ($150,000) in the aggregate.

Section 5.6 Financial Condition.

(a) Pro forma Financial Information. The pro forma financial information,
statements and projections furnished to the Lender by or on behalf of the
Borrower in connection with this Agreement and the transactions contemplated
hereby and thereby,

 

18



--------------------------------------------------------------------------------

were prepared and furnished to each Lender in good faith and were based on
estimates and assumptions that were believed by the management of the Borrower
to be reasonable in light of then current and foreseeable business conditions of
the Borrower and represented the Borrower’s management’s good faith estimate of
the projected financial performance of the Borrower based on the information
available to the Responsible Officers of the Borrower at the time so furnished.

(b) Financial Statements. The April 30, 2009, consolidated balance sheet of ASHC
and its Subsidiaries furnished to the Lender pursuant to Section 6.10(a) or
(b) and (the “Current Balance Sheet”), and the related statements of income and
retained earnings of ASHC and its Subsidiaries for the fiscal year then ended,
copies of which have been furnished to each Lender, fairly present the
consolidated financial condition of the Borrower as at such date, all determined
in accordance with GAAP. ASHC did not have on such date any material contingent
liabilities for Taxes, unusual forward or long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in such balance sheet and in the
related notes. Since the date of the Current Balance Sheet there has been no
material adverse change in the business, operations, properties or financial
condition of the Borrower or the Borrower and its Subsidiaries taken as a whole.

Section 5.7 Solvency. The Borrower and the Guarantor are each Solvent and each
shall be Solvent immediately after the consummation of the transactions
contemplated by this Agreement.

Section 5.8 Title and Liens. The Borrower has good and marketable title to each
of the properties and assets reflected in the Current Balance Sheet, except such
as have been since sold or otherwise disposed of in the ordinary course of
business. No assets or revenues of the Borrower are subject to any Lien except
as required or permitted by this Agreement or specifically disclosed in
Schedule 3 attached hereto.

Section 5.9 Intellectual Property. The Borrower owns or possesses all
Intellectual Property and all licenses, franchises, permits and rights with
respect to any Intellectual Property necessary to own and operate its respective
properties and to carry on its business as presently conducted and presently
planned to be conducted. Except as specifically disclosed in Schedule 4 attached
hereto, no claim or litigation regarding any Intellectual Property or any
license, franchise, permit or other rights with respect thereto is pending (nor
to the best of the Borrower’s knowledge threatened) which if determined
adversely to the Borrower would have a material adverse effect on the business,
operations, properties or financial condition of the Borrower or the Borrower
and its Subsidiaries taken as a whole.

Section 5.10 Matters Concerning Collateral.

(a) The execution and delivery by the Borrower of the Security Documents,
together with the actions taken on or prior to the date hereof pursuant to
Section 4.1(f), are effective to create and do create in favor of the Agent for
the ratable benefit of the Lenders and the Agent, as security for the Secured
Obligations (as defined in the applicable Security Document in respect of any
Collateral), a valid, perfected and enforceable Lien on such Collateral, prior
and superior in right to any other Person except for

 

19



--------------------------------------------------------------------------------

Permitted Liens and Liens specifically disclosed in Schedule 3 attached hereto,
and all filings and other actions necessary or desirable to perfect and maintain
the perfection and first priority status of such Liens have been duly made or
taken and remain in full force and effect, other than the filing of any UCC
financing statements and the periodic filing of UCC continuation statements in
respect of UCC financing statements filed by or on behalf of the Agent or any
Lender.

(b) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
for either (i) the grant by the Borrower of the Liens purported to be created in
favor of the Agent for the ratable benefit of the Lenders and the Agent pursuant
to any of the Security Documents to which it is a party or (ii) the exercise by
the Agent or any Lender of any rights or remedies in respect of the Collateral
described in any of such Security Documents (whether specifically granted or
created pursuant to any of such Security Documents or created or provided for by
applicable law), except for filings or recordings contemplated by subsection (a)
above.

(c) Except as such as may have been filed in favor of the Agent or any Lender as
contemplated by subsection (a) above and in respect of Liens permitted under
Section 7.7, no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any part of the Collateral
described in any of the Security Documents to which the Borrower is a party is
on file in any filing or recording office.

(d) All representations and warranties of the Borrower contained in the Security
Documents to which it is a party are true and correct, and all information
supplied to the Agent or any Lender by or on behalf of the Borrower with respect
to the Collateral is accurate and complete in all material respects.

Section 5.11 Environmental Laws, Etc. Except as specifically disclosed in
Schedule 5 attached hereto, all properties of the Borrower and its use thereof
comply in all material respects with applicable zoning and use restrictions and
with applicable laws and regulations relating to health, safety and the
environment in all jurisdictions in which the Borrower is doing business.
Without limiting the foregoing, except as specifically disclosed in Schedule 5
attached hereto, no Hazardous Substances have been generated, manufactured,
refined, transferred, stored, treated, transported, handled, managed, discharged
or disposed of, whether by the Borrower or, to the best of the Borrower’s
knowledge after investigation, by any other Person onto, upon, over, beneath or
from any real property owned by the Borrower or other premises owned, leased,
operated, used or held at any time by the Borrower or any of the ground water
beneath any such premises (collectively, the “Premises”) which in any fashion
might result in the Borrower or the Agent or any Lender incurring or suffering
at any time any loss, liability, damages, or obligations including liability for
cleanup and recovery costs and expenses. Except as specifically disclosed in
Schedule 5 attached hereto, there are no underground storage tanks, whether in
current use or not, at any of the Premises and no such tanks have ever been
maintained on the Premises. There are no past or present events, conditions,
circumstances, activities, practices, incidents or actions at or in connection
with the Premises which could reasonably be expected to interfere with or
prevent continued compliance with any laws or regulations pertaining to
underground storage tanks or any other laws or regulations relating to the
emission, discharge, release or threatened release of Hazardous Substances into
the environment or give rise to any legal liability or otherwise form the basis
of any claim, action, suit,

 

20



--------------------------------------------------------------------------------

proceedings, hearing or investigation against or affecting the Borrower under
the Environmental Laws. There has been no disposal from the Premises by (or to
the best of the Borrower’s knowledge after investigation, by any other Person)
directly or indirectly of any Hazardous Substances to, on or in any site
currently listed or formally proposed to be listed on the National Priorities
List under Superfund or any site listed on any priority cleanup list compiled by
any state department of ecology or environmental quality. The Borrower has not
and will not be involved in any operations at or near the Premises which
operations when conducted in accordance with applicable law could lead to:
(a) the imposition of liability under Environmental Laws on the Borrower or any
subsequent owner of the Premises or (b) the creation of a lien on the Premises
under Environmental Laws or under any similar laws or regulations.

Section 5.12 Taxes. The Borrower has filed all tax returns and reports required
of it, has paid all Taxes which are due and payable and before they have become
delinquent, except for Taxes (a) whose amount is not individually or in the
aggregate a Material Amount, or (b) whose amount, applicability or validity is
currently being contested in good faith by appropriate proceedings where
reserves or other appropriate provisions required by GAAP shall have established
therefor. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of Taxes for all fiscal periods to date are
accurate. There are no questions or disputes between the Borrower and any
Governmental Authority with respect to any Taxes. As used in this Section 5.12,
“Material Amount” shall mean an amount of Fifty Thousand Dollars ($50,000) or
more or an amount otherwise material to the business, operations, properties or
financial condition of the Borrower or the Borrower and its Subsidiaries taken
as a whole.

Section 5.13 Other Agreements. The Borrower is not in breach of or default in
any material respect under any material agreement to which it is a party or
which is binding on it or any of its assets.

Section 5.14 Labor and Employee Relations Matters. The Borrower is not and does
not expect to be the subject of any union organizing activity or material labor
dispute, and the Borrower has not violated any applicable federal or state law
or regulation relating to labor or labor practices, except such organizing
activity, labor disputes and violations, which individually or in aggregate,
could not reasonably be expected to have a material adverse effect on the
business, operations, properties or financial condition of the Borrower or the
Borrower and its Subsidiaries taken as a whole.

Section 5.15 Federal Reserve Regulations. The Borrower is not engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Federal Reserve Regulation U), and no part of the proceeds of any
Loan will be used to purchase or carry any such margin stock or to extend credit
to others for the purpose of purchasing or carrying any such margin stock or for
any other purpose that violates the applicable provisions of any Federal Reserve
Regulation. The Borrower will furnish to the Agent or any Lender on request a
statement conforming with the requirements of Regulation U.

 

21



--------------------------------------------------------------------------------

Section 5.16 ERISA.

(a) The present value of all benefits vested under all Pension Plans did not, as
of the most recent valuation date of such Pension Plans, exceed the value of the
assets of the Pension Plans allocable to such vested benefits by an amount which
would represent a potential material liability of the Borrower or affect
materially the ability of the Borrower to perform the Loan Documents.

(b) No Plan or trust created thereunder, or any trustee or administrator
thereof, has engaged in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which could subject such Plan
or any other Plan, any trust created thereunder, or any trustee or administrator
thereof, or any party dealing with any Plan or any such trust to the tax or
penalty on prohibited transactions imposed by Section 502 of ERISA or
Section 4975 of the Code.

(c) No Pension Plan or trust has been terminated, except in accordance with the
Code, ERISA, and the regulations of the Internal Revenue Service and the PBGC as
applicable to solvent plans in which benefits of participants are fully
protected. No “reportable event” as defined in Section 4043 of ERISA has
occurred for which notice has not been waived or for which alternative notice
procedures are permitted.

(d) No Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA) whether or
not waived, since the effective date of ERISA.

(e) The required allocations and contributions to Pension Plans will not violate
Section 415 of the Code.

(f) The Borrower has no withdrawal liability to any trust created pursuant to a
multi-employer pension or benefit plan nor would it be subject to any such
withdrawal liability in excess of Fifty Thousand Dollars ($50,000) if it
withdrew from any such plan or if its participation therein were otherwise
terminated.

Section 5.17 Subsidiaries. ASHC has two (2) Subsidiaries: ASHUC and SASC.

Section 5.18 Not Investment Company, Etc. The Borrower is not now, and after the
application by the Borrower of the proceeds of any Loan will not be, subject to
regulation under the Investment Company Act of 1940, the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code or any federal or state statute or regulation
limiting its ability to incur Indebtedness.

Section 5.19 Representations as a Whole. This Agreement, the other Loan
Documents, the financial statements referred to in Section 5.6(b), and all other
instruments, documents, certificates and statements furnished to the Agent or
any Lender by or on behalf of the Borrower, taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. The Borrower has
disclosed to the Agent and each Lender in writing any and all facts which could
reasonably be

 

22



--------------------------------------------------------------------------------

expected to have a material adverse effect on the business, operations,
properties or financial condition of the Borrower, or the ability of the
Borrower to perform its obligations under the Loan Documents. Without limiting
the foregoing, each of the representations and warranties made by the Borrower
herein and in the other Loan Documents is true and correct on and as of the date
when made, on and as of the date hereof, and on and as of each date this
representation is deemed made hereunder with the same force and effect as if
made on and as of such dates.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as Lender shall have any Commitment hereunder or there shall be any
outstanding Loans and until payment in full of each Loan and performance of all
other obligations of the Borrower under this Agreement and the other Loan
Documents, the Borrower agrees that it will do all of the following unless the
Lender shall otherwise consent in writing.

Section 6.1 Use of Proceeds. Borrower will (a) use the proceeds of the Tranche 1
Loan and the Tranche 2 Loan solely to purchase a fully operational underwater
fibre optic cable from Pacific-Rim Redeployment LLC and Telecom New Zealand -
linking American Samoa and Samoa to Hawaii and providing improved long distance
telecommunication services for these two countries to the Northern Hemisphere.

Section 6.2 Payment. The Borrower will pay the principal of and interest on the
Loans in accordance with the terms of this Agreement and the Notes, and will pay
when due all other amounts payable by the Borrower hereunder and under any other
Loan Document.

Section 6.3 Preservation of Company Existence, Etc. The Borrower will, and will
cause each Subsidiary to, preserve and maintain their existence, rights,
franchises and privileges in the jurisdictions of their organization and will,
and will cause each Subsidiary to, qualify and remain qualified as foreign
companies, corporations or entities in each jurisdiction where qualification is
necessary or advisable in view of their business and operations or the ownership
of their properties.

Section 6.4 Visitation Rights. The Borrower will permit the Agent, each Lender
and such Persons as the Agent or any Lender may designate, at any reasonable
time, and from time to time, subject to Agent’s (or Lender’s) execution of
appropriate confidentiality agreements, at Lender’s expense except during the
continuation of an Event of Default and then at Borrower’s expense, to examine
and make copies of and abstracts from the records and books of account of and to
visit the properties of the Borrower and any Subsidiary and to discuss the
affairs, finances and accounts of the Borrower and any Subsidiary with any of
the Borrower’s officers, managers or members. Without limiting the generality of
the foregoing, the Borrower agrees to permit Persons retained by the Agent or
any Lender at any reasonable time, and from time to time, subject to Agent’s (or
Lender’s) execution of appropriate confidentiality agreements, to conduct field
audits of the Collateral, to examine and make copies of and abstracts from the
records and books of account of and to visit the properties of the Borrower and
any Subsidiary.

Section 6.5 Keeping of Books and Records. The Borrower will, and will cause each
Subsidiary to, keep adequate records and books of account in which complete
entries will be made, in accordance with GAAP, reflecting in all material
respects all financial transactions of the Borrower and its Subsidiaries.

 

23



--------------------------------------------------------------------------------

Section 6.6 Maintenance of Property, Etc. The Borrower will, and will cause each
Subsidiary to, maintain and preserve all of its material properties in good
working order and condition, ordinary wear and tear excepted and subject to
expected life expectancies applicable to each particular asset, and will from
time to time make all needed repairs, renewals, or replacements so that the
efficiency of such properties shall be fully maintained and preserved. The
Borrower will not take or fail to take any action, nor permit any action to be
taken by others that are subject to the Borrower’s control which would affect
the validity and enforcement of its Intellectual Property, or impair the value
of such Intellectual Property.

Section 6.7 Compliance With Laws, Etc. The Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, regulations,
rules, and orders of Governmental Authorities applicable to the Borrower, such
Subsidiary or to its or their business, operations or properties, except any
thereof whose validity is being contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof and with provision
having been made to the satisfaction of the Lenders for the payment of any
fines, charges, penalties or other costs in respect thereof in the event the
contest is determined adversely to the Borrower or such Subsidiary.

Section 6.8 Other Obligations. The Borrower will, and will cause each Subsidiary
to, pay and discharge before the same shall become delinquent all Indebtedness,
Taxes, and other obligations for which the Borrower or such Subsidiary is liable
or to which its income or property is subject and all claims for labor and
materials or supplies which, if unpaid, might become by law a lien upon assets
of the Borrower or such Subsidiary, except any thereof whose validity,
applicability or amount is being contested in good faith by the Borrower or such
Subsidiary in appropriate proceedings with provision having been made to the
satisfaction of the Lenders for the payment thereof in the event the contest is
determined adversely to the Borrower or such Subsidiary.

Section 6.9 Insurance. The Borrower will, and will cause each Subsidiary to,
keep in force upon all of its and their business, operations and properties,
policies of insurance carried with responsible companies in such amounts and
covering all such risks as shall be customary in the industry and as shall be
reasonably satisfactory to the Agent. Without limiting the generality of the
foregoing, the Borrower will, and will cause each Subsidiary to, maintain or
cause to be maintained all insurance required under the terms of any Security
Document. Each such policy of insurance shall (a) name Agent and each Lender as
an additional insured thereunder as its interests may appear and (b) in the case
of each business interruption and casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to the Agent
that names the Agent as the loss payee thereunder and provides for at least
forty-five (45) days prior written notice to the Agent of the cancellation of
such policy. The Borrower will provide the Agent and each Lender with at least
forty-five (45) days prior written notice of any modification of any policies of
insurance required to be maintained by the Borrower and its Subsidiaries under
this Section, and will from time to time, on request, furnish to the Agent and
each Lender certificates of insurance or, at the Agent’s or any Lender’s
request, duplicate policies evidencing such coverage.

 

24



--------------------------------------------------------------------------------

Section 6.10 Financial Information. The Borrower will deliver, or cause to be
delivered, to the Lender:

(a) Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of the Reporting
Parties, the consolidated balance sheet of the Reporting Parties and their
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of revenue and expenses, member’s equity and cash flows for such
year, prepared by independent certified public accountants selected by the
Borrower and approved by the Lenders (which approval shall not be unreasonably
withheld or delayed) and accompanied by (i) a review report thereon by such
independent certified public accountants which report shall be prepared in
accordance with GAAP and the standards of the AICPA and shall not be qualified
by reason of restricted or limited examination of any material portion of the
records of the Reporting Parties or their Subsidiaries and (ii) an Officer’s
Certificate of the Borrower certifying that as of the close of such year no
Event of Default or Default had occurred and was continuing;

(b) Quarterly Financial Statements. As soon as available and in any event within
thirty (30) days after the end of each fiscal quarter of the Reporting Parties,
the consolidated balance sheet of the Reporting Parties and their respective
Subsidiaries as of the end of such fiscal quarter and the related consolidated
statements of profits and losses, revenue and expenses, member’s equity and cash
flows for such fiscal quarter, prepared by the Reporting Parties and accompanied
by an Officer’s Certificate with calculations measuring actual performance
against budget on a monthly basis and management commentary describing any
variances greater than ten percent (10%) or Twenty-Five Thousand Dollars
($25,000) per line item, and certifying that such financial statements have been
prepared in conformity with GAAP and the standards of the AICPA (subject to
year-end audit adjustments and the absence of footnote disclosures) and, in all
material respects, present fairly the financial position and the results of
operations of the Borrower and its Subsidiaries as at the end of and for such
fiscal quarter;

(c) Annual Budgets. As soon as available and in any event by January 30, 2010,
and thereafter within thirty (30) days after the end of each subsequent fiscal
year of the Borrower, a projected cash flow analysis and budget for the Borrower
and for AST Telecom, Inc., prepared on a monthly basis, for the next succeeding
fiscal year setting forth the projected revenues, expenses and cash flows and
the underlying assumptions therefore, all in reasonable detail and certified by
a Responsible Officer of the Borrower and a Responsible Officer of AST Telecom,
Inc. and their respective Subsidiaries as having been prepared and furnished to
the Lenders in good faith and based on estimates and assumptions that were
believed by the management of the Borrower and of AST Telecom, Inc. to be
reasonable in light of the then current and foreseeable business conditions of
the Borrower and its Subsidiaries; and

(d) Other. All other statements, reports and other information as the Agent or
Lender may reasonably request concerning the Collateral or the financial
condition and business affairs of the Borrower or any of its Subsidiaries.

Section 6.11 Financial Covenant. The Borrower will maintain on a consolidated
basis, as of the end of its first fiscal quarter following a full year of
operation of the Cable System, beginning with the reporting period ending
March 31, 2011, and as of each

 

25



--------------------------------------------------------------------------------

fiscal year end, thereafter, an Interest Coverage Ratio equal to or greater than
2.50 to 1. As used herein, “Interest Coverage Ratio” shall mean, as of any date
of determination, the ratio of (i) EBIT of the Borrower and its Subsidiaries to
(ii) Interest Expense of the Borrower and its Subsidiaries, in each case for the
four (4) fiscal quarters ended at such date.

Section 6.1 Appraisal. Agent shall receive a valuation on the underwater fibre
optic cable system within 12-months of the date hereof, together with an opinion
on the remaining useful life of the system.

Section 6.2 Capacity Report. Borrower to supply to Agent a quarterly capacity
report evidencing a list of users, in terms of DS3s leased the corresponding
billings and the fact that a minimum level of 5 DS3s is being maintained after
the end of the first third quarter of 2010.

Section 6.3 Notification. Promptly after learning thereof, the Borrower will
notify the Agent and each Lender of (a) any action, proceeding, investigation or
claim against or affecting the Borrower or any Subsidiary instituted before any
court, arbitrator or Governmental Authority or, to the Borrower’s knowledge
threatened to be instituted, which if determined adversely to the Borrower or
any Subsidiary would be likely to have a material adverse effect on the
business, operations, properties, financial condition or prospects of the
Borrower, such Subsidiary or the Borrower and the Guarantors taken as a whole,
or to impair or defeat the Lien of the Agent or any Lender on any material
portion of the Collateral or the rights of Borrower, any Subsidiary or any
Guarantor therein, or would be likely to result in a judgment or order against
the Borrower, any Subsidiary or any Guarantor (in excess of insurance coverage)
for more than Two Hundred Thousand Dollars ($200,000) or, when combined with all
other pending or threatened claims, more than Three Hundred Thousand Dollars
($300,000); (b) any substantial dispute between the Borrower, any Subsidiary or
any Guarantor and any Governmental Authority which would reasonably be expected
to result in a material adverse effect; (c) any labor controversy which has
resulted in or, to the Borrower’s knowledge, threatens to result in a strike
which would materially affect the business or operations of the Borrower, any
Subsidiary or any Guarantor; (d) if the Borrower or any member of a Controlled
Group gives or is required to give notice to the PBGC of any “reportable event”
(as defined in subsections (b)(1), (2), (5) or (6) of Section 4043 of ERISA)
with respect to any Plan (or the Internal Revenue Service gives notice to the
PBGC of any “reportable event” as defined in subsection (c)(2) of Section 4043
of ERISA and the Borrower obtains knowledge thereof) which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (e) the occurrence of any Event of Default
or Default; and (f) the occurrence of an event which results in a material
adverse change in the business, operations, properties or financial condition of
the Borrower or the Borrower and the Guarantors taken as a whole. In the case of
the occurrence of an Event of Default or Default or the occurrence of an event
which results in a material adverse change in the business, operations,
properties or financial condition of the Borrower or the Borrower and the
Guarantors taken as a whole, the Borrower will deliver to the Agent and each
Lender an Officer’s Certificate specifying the nature thereof, the period of
existence thereof, if applicable, and what action the Borrower proposes to take
with respect thereto.

 

26



--------------------------------------------------------------------------------

Section 6.4 Additional Payments; Additional Acts. From time to time, the
Borrower will (a) pay or reimburse the Agent and each Lender on request for all
Taxes (other than Taxes imposed on the net income of the Agent or such Lender)
imposed on this Agreement and any other Loan Document or payment and for all
reasonable expenses, including, without limitation, attorneys’ fees (including
allocated costs of in-house counsel), incurred by the Agent and each Lender in
connection with the making or administering of the Loans, (b) pay or reimburse
the Agent and each Lender on request for all reasonable expenses (including
allocated costs of in-house collateral examiners) incurred by the Agent and each
Lender in connection with conducting field audits or inspections of the
Collateral; provided, however, that so long as no Event of Default shall have
occurred and be continuing, such collateral examinations shall occur no more
often than annually, and shall be conducted by Persons present in American
Samoa; provided further that, Borrower shall be under no obligation to pay or
reimburse Lender for any costs or expenses incurred should Lender wish to send
Persons from outside American Samoa to American Samoa to conduct any field
audits or inspections, except upon the occurrence and during the continuation of
an Event of Default and then at Borrower’s expense; (c) pay or reimburse the
Agent and each Lender on request for all reasonable costs, expenses and fees,
including, without limitation, attorneys’ fees (including allocated costs of
in-house counsel), incurred by the Agent or such Lender in connection with the
negotiation, preparation and execution of this Agreement and the other Loan
Documents and any and all amendments, waivers, consents and similar documents
pertaining hereto and thereto; (d) pay or reimburse the Lender for all
reasonable expenses, including, without limitation, attorneys’ fees, incurred by
the Agent and each Lender in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement and
each other Loan Document (including, without limitation, all such costs and
expenses incurred during any “workout” or restructuring in respect of the Loans
and during any legal proceeding, including, without limitation, any proceeding
under any applicable international, foreign, Federal, state or local bankruptcy,
insolvency or other similar debtor relief laws); (e) if requested by the Agent
or any Lender, obtain and promptly furnish to the Agent or such Agent or such
Lender evidence of all such Government Approvals as may be required to enable
the Borrower to comply with its obligations hereunder and under the other
Borrower Documents and to continue its business and operations as conducted on
the date hereof without material interruption or interference; and (f) execute
and deliver all such instruments and to perform all such other acts as the Agent
or any Lender may reasonably request to carry out the transactions contemplated
by this Agreement and the other Loan Documents and to maintain the continuous
perfection and priority of the Agent’s or any Lender’s Lien on all Collateral.
All amounts described in this Section shall be repayable by the Borrower on
demand. The amount and nature of any expense by the Agent or any Lender
hereunder shall be fully established by the certificate of the Agent or such
Lender or any of the Agent’s or such Lender’s officers or agents. The
obligations of the Borrower under this Section 6.4 shall survive the payment of
the Loans and the termination of this Agreement.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or there shall be any
outstanding Loans and until payment in full of each Loan and performance of all
other obligations of the Borrower under this Agreement and the other Loan
Documents, the Borrower agrees that it will not do any of the following unless
the Agent and each Lender shall otherwise consent in writing.

 

27



--------------------------------------------------------------------------------

Section 7.1 Distributions, Management Fees, Etc. The Borrower shall not, and
shall cause each Subsidiary to not (a) declare or pay any dividend or
distribution (except dividends or distributions payable in its Capital Stock) on
any shares or units of any class of the Borrower’s or any Subsidiary’s Capital
Stock or apply any assets to the purchase, redemption or other retirement of, or
set aside any sum for the payment of any dividends on or for the purchase,
redemption or other retirement of, or make any other distribution by reduction
of capital or otherwise in respect of, any shares of any class of Capital Stock
of the Borrower or any Subsidiary, except for (i) dividends and distributions
declared and paid by any Subsidiary to the Borrower, (ii) the purchase,
redemption or other retirement by the Borrower of its Capital Stock pursuant to
employee benefit and incentive plans and agreements with employees; provided
that the aggregate amount of all such purchases, redemptions or other retirement
of Capital Stock does not exceed the amount of Fifty Thousand Dollars ($50,000)
in any fiscal year of the Borrower, and (iii) dividends and distributions to
members or shareholders of the Borrower as provided in subsection 7.1(b) herein;
or (b) make any dividend or distribution or transfer to the Borrower’s or any
Subsidiary’s members or stockholders, whether in the form of dividends or
distributions, salaries, bonuses, management fees or otherwise, in an amount
greater than Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal year of
the Borrower, provided that dividends or distributions shall not be paid unless
the $250,000 amount is less than 50% of ASHC’s net profits for such fiscal year
excluding management fees and salaries, increased annually by the percentage
that the United States Department of Labor, Bureau of Labor Statistics, Consumer
Price Index for All Urban Consumers (CPI-U) for Honolulu, Hawaii which increased
by 11.6 points in 2006 and 10.1 points in 2007 per annum such that the salaries,
benefits and bonuses paid to such members or stockholders in the aggregate as
adjusted shall not exceed Three Hundred Seven Thousand Dollars ($307,000).

Section 7.2 Transactions With Affiliates. The Borrower shall not, and shall
cause each Subsidiary to not, enter into any transaction with any Affiliate of
the Borrower, except upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary;
provided, however, that the Borrower and any of its Subsidiaries may enter into
Treasury Management Contracts with Affiliates of the Borrower under terms that
the Borrower deems reasonable under the circumstances.

Section 7.3 Consolidations and Mergers. The Borrower shall not, and shall cause
each Loan Party to not, liquidate, dissolve or enter into any merger or
consolidation with or into, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to or in favor of, any Person, except: (a) any Loan Party may
liquidate, dissolve, merge, consolidate with or into the Borrower or any
wholly-owned Subsidiary; provided that the Borrower shall be the continuing or
surviving corporation or company, (b) the Borrower may merge or consolidate with
any Person provided that the Borrower shall be the continuing or surviving
corporation or company, and (c) the Borrower or any Loan Party may sell,
transfer, lease or otherwise dispose of its assets as permitted under
Section 7.4.

 

28



--------------------------------------------------------------------------------

Section 7.4 Dispositions of Assets. The Borrower shall not, and shall cause each
Loan Party to not, sell, transfer, lease or otherwise dispose of (whether in one
or a series of transactions) all or any substantial portion of its businesses or
assets or of any Collateral (including accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except: (a) sales of inventory in the ordinary course of business; (b) any Loan
Party may sell, lease or otherwise transfer any of its assets to the Borrower;
and (c) the Borrower or any Loan Party may sell obsolete assets or assets no
longer used or useful in the business of the Borrower and its Subsidiaries;
provided that, in the case of (c), the net proceeds from the sale of such assets
are paid to the Agent and applied by the Agent first against principal on the
Tranche 1 Loan until the Tranche 1 Loan is paid in full and second against
principal on the Tranche 2 Loan or held by the Agent as cash collateral to
secure the performance of all obligations of Borrower owed to Lenders.

Section 7.5 Indebtedness. The Borrower shall not, and shall cause each Loan
Party to not, create, incur or become liable for, pay, prepay or repay any
Indebtedness except: (a) the Loans and Indebtedness hereunder in respect to
Lender; (b) Indebtedness existing as of the date of this Agreement and reflected
on the 2009 pro forma balance sheet referred to in Section 5.6(a); (c) accounts
payable or accrued expenses incurred by the Borrower in the ordinary course of
business; (d) Indebtedness permitted under Section 7.6; (e) intercompany
Indebtedness owing by the Borrower or any Subsidiary to the Borrower or any
Subsidiary permitted under Section 7.8; (f) Indebtedness arising under Swap
Contracts between the Borrower and the Lender or any Affiliate of the Lender;
(g) Indebtedness to members and owners permitted under Section 7.10,
(h) Indebtedness not to exceed Fifty Thousand Dollars ($50,000) on any date of
determination; and (i) intercompany Indebtedness owing by the Borrower or any
subsidiary to the Guarantor or any of Guarantor’s Subsidiaries, provided that
all such intercompany loans and advances are made in ordinary course of business
in all material respects and at interest rates that do not exceed market rates
for similar loans at the time funded.

Section 7.6 Guaranties, Etc. The Borrower shall not, and shall cause each Loan
Party to not, assume, guaranty, endorse or otherwise become directly or
contingently liable for, nor obligated to purchase, pay or provide funds for
payment of, any obligation or Indebtedness of any other Person, except:
(a) guaranties of any Indebtedness permitted under Section 7.5; (b) by
endorsement of negotiable instruments for deposit or collection or by similar
transactions in the ordinary course of business; (c) with respect to customary
indemnification obligations incurred in connection title insurance agreements;
(d) with respect to performance, surety, bid, appeal or similar bonds incurred
in the ordinary course of business; and (e) obligations existing as of the date
of this Agreement, reflected on the pro forma balance sheet referred to in
Section 5.6(a) and in amounts not greater than the amounts referred to therein.

Section 7.7 Liens. The Borrower shall not, and shall cause each Loan Party to
not, create, assume or suffer to exist any Lien on any of its assets except:
(a) Liens in favor of the Lender arising pursuant to the Security Documents or
as otherwise permitted or required under this Agreement; (b) Liens securing
Indebtedness permitted under Section 7.5; (c) Permitted Liens; and (d) Liens
specifically disclosed in Schedule 3 attached hereto.

Section 7.8 Investments. The Borrower shall not, and shall cause each Loan Party
to not, make any loan or advance to any Person or purchase or otherwise acquire
the Capital Stock or obligations of, or any other equity or interest in, any
Person, or all or

 

29



--------------------------------------------------------------------------------

substantially all of the assets of any Business Unit or any Person
(collectively, “Investments”) or enter into any agreement to do any of the
foregoing, except: (a) Investments held in the form of Cash Equivalents;
(b) receivables owing to the Borrower or any Subsidiary arising in the ordinary
course of business; (c) Investments existing as of the date of this Agreement,
reflected on the pro forma balance sheet referred to in Section 5.6(a) and in
amounts not greater than the amounts referred to therein; (d) Investments made
by the Borrower to or in the Guarantor; (e) Investments made by any Subsidiary
to or in the Borrower or the Guarantor; and (f) Investments made by the Borrower
in the form of loans and advances to Affiliates of the Borrower under or in
connection with Treasury Management Contracts in the ordinary course of
business; provided that the aggregate principal amount of all such loans and
advances in this subsection (f) does not exceed One Hundred Thousand Dollars
($100,000) at any one time outstanding.

Section 7.9 Member Loans. Borrower shall not create, incur or become liable for
any Indebtedness to any member in or owner of Borrower except (i) such
Indebtedness that is fully subordinate to Borrower’s obligations owed to Lender
under this Agreement and other Loan Documents and (ii) intercompany loans and
advances owing from Borrower to Guarantor or any Subsidiary of Guarantor,
provided that all such intercompany loans and advances are made in ordinary
course of business in all material respects and at interest rates that do not
exceed market rates for similar loans at the time funded.

Section 7.10 Operations. The Borrower shall not, and shall cause each Subsidiary
to not, engage in any activity which is substantially different from or
substantially unrelated to the present business activities of the Borrower and
its Subsidiaries nor discontinue any portion of the Borrower’s and its
Subsidiaries’ present business activities taken as a whole which constitutes a
substantial portion thereof.

Section 7.11 Securities. The Borrower shall not, and shall cause each Loan Party
to not, issue, sell, or otherwise distribute any Capital Stock, bond, note,
debenture or other security of the Borrower or such Subsidiary, except (a) the
Borrower may issue notes (including the Notes) or other debt instruments
evidencing Indebtedness permitted by this Agreement; and (b) the Borrower may
issue Capital Stock to its employees pursuant to and in accordance with employee
benefit and incentive plans and agreements with employees.

Section 7.12 ERISA Compliance. Neither the Borrower nor any member of the
Controlled Group nor any Plan of any of them will (a) engage in any “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code; (b) incur any “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA) whether or not waived; (c) terminate any
Pension Plan in a manner which could result in the imposition of a Lien on any
property of the Borrower or any member of the Controlled Group pursuant to
Section 4068 of ERISA; or (d) violate state or federal securities laws
applicable to any Plan.

Section 7.13 Accounting Change. The Borrower shall not change its fiscal year
end from December 31st and shall not make any significant change in accounting
policies or reporting practices other than changes required by GAAP or otherwise
required by law.

 

30



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT

Section 8.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder.

(a) Payment Default. The Borrower fails to pay (i) within three (3) Business
Days after the same becomes due, any amount of principal of or interest on any
Loan, or (ii) within five (5) Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Breach of Warranty. Any representation or warranty made or deemed made by
the Borrower under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or

(c) Breach of Certain Covenants. The Borrower shall have failed to comply with
Sections 6.1, 6.3, 6.9, 6.11 and 6.12 or any provision of Article 7 of this
Agreement, and such breach or failure to comply shall have continued unremedied
for a period of fifteen (15) days in the case of Sections 6.3 and 6.12;

(d) Breach of Other Covenants. The Borrower shall fail to perform or observe any
other covenant, obligation or term of this Agreement or any other Loan Document
and such failure shall continue unremedied for a period of thirty (30) days
after the earlier of (i) the date upon which written notice thereof shall have
been given to the Borrower by the Agent or any Lender or (ii) the date upon
which a Responsible Officer of the Borrower, any Subsidiary or any Guarantor
knew or reasonably should have known of such failure; or

(e) Material Adverse Change. An event shall occur which results in a material
adverse change in, or a material adverse effect upon, the business, operations,
properties or financial condition of the Borrower and the Guarantors taken as a
whole; or

(f) Cross-default. The Borrower, any of its Subsidiaries or any Guarantor shall
fail (i) to pay when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) any material Indebtedness or any interest or
premium thereon and such failure shall continue without waiver after the
applicable grace period, if any, specified in the agreement or instrument
relating to such material Indebtedness, or (ii) to perform any term or covenant
on its part to be performed under any agreement or instrument relating to any
such material Indebtedness and required to be performed and such failure shall
continue without waiver after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such failure to perform is to
accelerate or to permit the acceleration of the maturity of such material
Indebtedness, or (iii) any such material Indebtedness shall be declared to be
due and payable or required to be prepaid (other than by regularly scheduled
required prepayment) prior to the stated maturity thereof; or

(g) Voluntary Bankruptcy, Etc. The Borrower, any of its Subsidiaries or any
Guarantor shall: (i) file a petition seeking relief for itself under Title 11 of
the United States Code, as now constituted or hereafter amended, or file an
answer consenting to, admitting the material allegations of or otherwise not
controverting, or fail timely to controvert a petition filed against it seeking

 

31



--------------------------------------------------------------------------------

relief under Title 11 of the United State Code, as now constituted or hereafter
amended; or (ii) file such petition or answer with respect to relief under the
provisions of any other now existing or future applicable bankruptcy,
insolvency, or other similar law of the United States of America or any State
thereof or of any other country or jurisdiction providing for the
reorganization, winding-up or liquidation of corporations or an arrangement,
composition, extension or adjustment with creditors; or

(h) Involuntary Bankruptcy, Etc. An order for relief shall be entered against
the Borrower, any of its Subsidiaries or any Guarantor under Title 11 of the
United States Code, as now constituted or hereafter amended, which order is not
stayed; or upon the entry of an order, judgment or decree by operation of law or
by a court having jurisdiction in the premises which is not stayed adjudging it
a bankrupt or insolvent under, or ordering relief against it under, or approving
as properly filed a petition seeking relief against it under the provisions of
any other now existing or future applicable bankruptcy, insolvency or other
similar law of the United States of America or any State thereof or of any other
country or jurisdiction providing for the reorganization, winding-up or
liquidation of corporations or any arrangement, composition, extension or
adjustment with creditors; or appointing a receiver, liquidator, assignee,
sequestrator, trustee or custodian of the Borrower, any of its Subsidiaries or
any Guarantor or of any substantial part of any of its or their property, or
ordering the reorganization, winding-up or liquidation of any of their affairs;
or upon the expiration of sixty (60) days after the filing of any involuntary
petition against the Borrower, any of its Subsidiaries or any Guarantor seeking
any of the relief specified in Section 8.1(g) or this Section 8.1(h) without the
petition being dismissed prior to that time; or

(i) Insolvency, Etc. The Borrower, any of its Subsidiaries or any Guarantor
shall (i) make a general assignment for the benefit of its creditors or
(ii) consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, or custodian of all or a substantial part of the
property of the Borrower, any of its Subsidiaries or any Guarantor, as the case
may be, or (iii) admit its insolvency or inability to pay its debts generally as
they become due, or (iv) fail generally to pay its debts as they become due, or
(v) take any action (or suffer any action to be taken by its directors or
shareholders) looking to the dissolution or liquidation of the Borrower, any of
its Subsidiaries or any Guarantor, as the case may be; or

(j) Judgment. A final judgment or order for the payment of money in excess of
Two Hundred Fifty Thousand Dollars ($250,000) not covered by insurance or which
defeats the Lien of the Lender on any Collateral valued at Five Hundred Thousand
Dollars ($500,000) or more or the Borrower’s or any Guarantor’s rights therein
shall be rendered against the Borrower, any of its Subsidiaries or any Guarantor
and such judgment or order shall continue without being discharged, vacated,
bonded or execution thereon stayed pending appeal for a period of thirty
(30) consecutive days; or

(k) Involuntary Liens. Any involuntary Lien in the sum of Fifty Thousand Dollars
($50,000) or more shall attach to any asset or property of the Borrower, any of
its Subsidiaries which is not discharged within sixty (60) days after such
attachment or within thirty (30) days after notice from the Agent or any Lender,
whichever first occurs; or

 

32



--------------------------------------------------------------------------------

(l) ERISA. The Borrower or any member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of Ten Thousand Dollars
($10,000) which it shall have become liable to pay to the PBGC or to a Plan
under Section 515 of ERISA or Title IV of ERISA; or notice of intent to
terminate a Plan or Plans (other than a multi-employer plan, as defined in
Section 4001(3) of ERISA), having aggregate Unfunded Vested Liabilities in
excess of Twenty-Five Thousand Dollars ($25,000) shall be filed under Title IV
of ERISA by the Borrower, any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate any such Plan or Plans; or

(m) Change in Control. Any Person or group of Persons (within the meaning of the
Securities Exchange Act), other than an existing members of the Borrower,
becomes the legal or beneficial owner of more than Twenty percent (20%) of the
Capital Stock of the Borrower; or

(n) Condemnation. Such portion of the properties of the Borrower, any of its
Subsidiaries or any Guarantor or of the Collateral as in the reasonable opinion
of the Lenders would be likely to cause a material adverse change upon (i) the
Lenders’ interest in the Collateral or (ii) the business, operations, properties
or financial condition of the Borrowers and the Guarantors taken as a whole; or

(o) Prepayment. The Borrower shall make any payment of principal of any material
Indebtedness (except (i) the Loans, (ii) other Indebtedness owed to Lender, or
(iii) intercompany loans and advances as permitted in this Agreement) which is
not required to be made at the time of such payment by the terms of such
Indebtedness, unless such payment is made in connection with the refinancing of
such Indebtedness which refinancing shall be new Indebtedness of the Borrower in
an amount not substantially less than the amount of the payment made; or

(p) Governmental Approvals. Any Government Approval or registration or filing
with any Governmental Authority now or hereafter required in connection with the
performance by the Borrower of its obligations set forth in the Loan Documents
shall be irrevocably revoked, withdrawn or withheld or shall fail to remain in
full force and effect unless in the reasonable opinion of the Lenders such
revocation, withdrawal or withholding would not be likely to have a material
adverse affect on the ability of the Borrower to perform its obligations under
the Loan Documents; or

(q) Other Government Action. Any final, non-appealable, non-contestable act of
any Governmental Authority shall, in the reasonable opinion of the Lenders,
deprive the Borrower, any of its Subsidiaries or any Guarantor of any
substantial right, privilege, or franchise or substantially restrict the
exercise thereof which deprivation would, in the reasonable opinion of the
Lenders, be likely to have a material adverse effect on the business,
operations, properties or financial condition of the Borrower, such Subsidiary
or the Borrower and the Guarantors taken as a whole, and such act is not revoked
or rescinded within sixty (60) days after it becomes effective or within thirty
(30) days after notice from the Agent or any Lender, whichever first occurs; or

 

33



--------------------------------------------------------------------------------

(r) Guarantor Default; Invalidity of Guaranty. Any Guarantor shall fail to
perform or observe any other material covenant, obligation or term of the
Guaranty or any other Guarantor Document to which it is a party and such failure
shall continue unremedied after the applicable grace period, if any, specified
in such Guaranty or other Guarantor Document, or any “Event of Default” as
defined in either Guaranty or any Guarantor Document shall have occurred and is
continuing; or either Guaranty shall for any reason be revoked or invalidated,
or otherwise cease to be in full force and effect (except as expressly permitted
hereunder), or any Guarantor or any other Person shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder; or

(s) Failure of Security. Any Security Document ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any respect; or the Agent or any Lender shall not
have or shall cease to have a valid and perfected Lien of first priority (other
than Liens expressly permitted to be prior to such Lien pursuant to Section 7.7)
in the Collateral purported to be covered thereby having a fair market value,
individually or in the aggregate, exceeding Two Hundred Fifty Thousand Dollars
($250,000), in each case for any reason other than (i) the payment in full of
each Loan and performance of all other obligations of the Borrower under this
Agreement and the other Loan Documents or (ii) the failure of the Agent or any
Lender to take any action within its exclusive control; or

(t) Invalidity of Loan Documents. Any other Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than the payment in full of each Loan and performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents, ceases to be
in full force and effect, or is declared by a court of competent jurisdiction to
be null and void, invalid or unenforceable in any respect; or the Borrower or
any Guarantor denies that it has any or further liability or obligation under
any other Loan Document, or purports to revoke, terminate or rescind any Loan
Document.

Section 8.2 Consequences of Default.

(a) General Remedies. If any of the Events of Default described in
Section 8.1(g) or Section 8.1(h) shall occur, each Lender’s Commitment shall
immediately terminate and, if any Loans shall have been made, the principal of
and interest on the Loans and all other sums payable by the Borrower under the
Loan Documents shall become immediately due and payable all without protest,
presentment, notice or demand, all of which the Borrower expressly waives. If
any other Event of Default shall occur and be continuing unremedied beyond any
applicable cure period, then in any such case and at any time thereafter so long
as any such Event of Default shall be continuing, the Agent shall at the
request, or may with the consent, of the Lenders immediately terminate each
Lender’s Commitment and, if any Loans shall have been made, the Agent shall at
the request, or may with the consent, of the Lenders, declare the principal of
and interest on the Loans and all other sums payable by the Borrower under this
Agreement and the other Loan Documents to be immediately due and payable,
whereupon the same shall become immediately due and payable all without protest,
presentment, notice, or demand, all of which the Borrower expressly waives.
Regardless of whether the Borrower’s obligations to repay the Loans have been
accelerated pursuant to the preceding sentences, the Agent shall at the request,
or may with

 

34



--------------------------------------------------------------------------------

the consent, of the Lenders, realize on any or all of the Collateral by
exercising any remedies provided to the Agent and the Lenders in the Security
Documents. The rights and remedies set forth in this Section 8.2 shall be in
addition to any and all rights and remedies set forth in the other Loan
Documents.

(b) Cash Collateral. Regardless of whether the Borrower’s obligations to repay
the Loans have been accelerated pursuant to subsection (a) above, the Agent
shall at the request, or may with the consent, of the Lenders, realize on any or
all of the Collateral by exercising any remedies provided in the Security
Documents. Amounts paid or received hereunder in respect of any payment or
transfer under the Financial Transaction Contracts and/or Swap Contracts not
then due shall be held (and applied) as cash collateral to secure the
performance of all obligations of the Borrower owing to the Agent and the
Lenders (or any of them) and their Affiliates under the Loan Documents or any
documents relating to the Financial Transaction Contracts and/or Swap Contracts,
provided, upon cure of such Event(s) of Default, Agent and Lenders shall release
such cash collateral to Borrower.

(c) Application of Funds. After the exercise of the rights and remedies provided
for in this Section 8.2 (or after the Borrower’s obligations to repay the Loans
or the Indebtedness hereunder have been accelerated pursuant to subsection
(a) above), except as otherwise required by applicable laws, any amounts
received on account of the Borrower’s obligations owing hereunder and the other
Loan Documents shall be applied by the Agent first, against fees, expenses and
indemnities due hereunder or under any other Loan Document and payable to Agent
in its capacity as such; second, against fees, expenses and indemnities due
hereunder or under any other Loan Document and payable to the Lender; third,
against any interest due on any Loans; fourth, against (i) principal on the
Loans, (ii) any interest accrued thereon; and fifth, to the Lender to be held
(and applied in the preceding order of priority) as cash collateral to secure
the performance of all obligations of the Borrower owing to the Agent and the
Lenders under the Loan Documents.

ARTICLE 9

MATTERS CONCERNING COLLATERAL

Section 9.1 Recourse of Lenders. Each Lender acknowledges and agrees that (a) it
shall only have recourse to the Collateral through the Agent and that it shall
have no independent recourse to the Collateral and (b) the Agent shall have no
obligation to take any action, or refrain from taking any action, except upon
instructions from the Lenders in accordance with Sections 8.2 and 10.2 hereof.
Nothing contained herein shall restrict the Lenders’ rights to pursue remedies,
by proceedings in law and equity, to collect principal of or interest on the
Loans or the Indebtedness hereunder or to enforce the performance of and
provisions of this Agreement.

Section 9.2 Acts of Lenders. Any request, demand, authorization, direction,
notice, consent, waiver or other action permitted or required by this Agreement
to be given or taken by the Lenders may be and, at the request of the Agent,
shall be embodied in and evidenced by one or more instruments satisfactory in
form to the Agent and signed by or on behalf of the Lenders and, except as
otherwise expressly provided in any such instrument, any such action shall
become effective when such instrument or instruments shall have been delivered
to the Agent. The instrument or instruments evidencing any action (and the
action embodied therein and

 

35



--------------------------------------------------------------------------------

evidenced thereby) are sometimes referred to herein as an “Act” of the persons
signing such instrument or instruments. The Agent shall be entitled to rely
absolutely upon an Act of any Lender if such Act purports to be taken by or on
behalf of such Lender.

Section 9.3 Legally Required Releases. Whether or not so instructed by the
Lenders, the Agent may release any Collateral and may provide any release,
termination statement or instrument of subordination required by order of a
court of competent jurisdiction or otherwise required by applicable law.

Section 9.4 Turnover of Collateral. If any Lender acquires custody, control or
possession of any Collateral or proceeds therefrom other than pursuant to the
terms of this Agreement, such Lender shall promptly cause such Collateral or
proceeds to be delivered to or put in the custody, possession or control of the
Agent or, if the Agent shall so designate in writing, an agent of the Agent
(which agent may be a branch or affiliate of the Agent or any Lender) in the
same form of payment received, with appropriate endorsements, in the country in
which such Collateral is held. Until such time as the provisions of the
immediately preceding sentence have been complied with, such Lender shall be
deemed to hold such Collateral and proceeds in trust for the Agent.

ARTICLE 10

MATTERS CONCERNING THE AGENT

Section 10.1 Appointment of Agent. Each Lender hereby appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the Security Documents as are delegated to the Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto.

Section 10.2 Actions under Security Documents. Subject to the provisions of this
Article 10, the Agent shall take any action under or with respect to the
Security Documents which is requested by the Lenders and which is not
inconsistent with or contrary to the provisions of this Agreement or the other
Loan Documents. The Agent shall, subject in all cases to the provisions of this
Article 10, exercise or refrain from exercising all such rights, powers and
remedies as shall be available to it under the Security Documents or any of them
in accordance with any written instructions received from the Lenders. The Agent
shall have the right to decline to follow any such direction if the Agent, being
advised by counsel, determines that the directed action is not permitted by the
terms of this Agreement or the Security Documents, may not lawfully be taken or
would involve it in personal liability, and the Agent shall not be required to
take any such action unless it shall have been provided an indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred by it in compliance with such direction. The Agent may rely on any such
direction given to it by the Lenders and shall be fully protected, and shall
under no circumstances (absent the gross negligence and willful misconduct of
the Agent) be liable to the Borrower, the Guarantor, any holder of any Note or
any other Person for taking or refraining from taking action in accordance
therewith. Absent written instructions from the Lenders, in the case of an
emergency in order to protect any of the Collateral, the Agent may take (but
shall have no obligation to take) any and all such actions under the Security
Documents or any of them or otherwise as it shall deem to be in the best
interests of the Lenders. Except as provided in the preceding

 

36



--------------------------------------------------------------------------------

sentence, in the absence of written instructions (which may relate to the
exercise of specific remedies or to the exercise of remedies in general) from
the Lenders, the Agent shall not exercise remedies available to it under any
Security Documents with respect to the Collateral or any part thereof.

Section 10.3 Limitation on Responsibilities. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
other Loan Documents. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement
or the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement or the other Loan Documents except as expressly set forth herein or
therein. The Agent shall not be responsible for insuring the Collateral, for the
payment of taxes, charges, assessments or liens upon the Collateral or otherwise
as to the maintenance of the Collateral, except when the Agent has possession of
the Collateral. Collateral Agent shall have no duty to the Borrower, the
Guarantor, any holder of any Note or any other Person as to any Collateral in
its possession or control or in the possession or control of any agent or
nominee of the Agent or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except the duty to
accord such of the Collateral as may be in its possession substantially the same
care as it accords its own assets and the duty to account for monies received by
it. As to any matters not expressly provided for by this Agreement, including
enforcement or collection of the Loans or the Collateral, the Agent shall not be
required to exercise any discretion or take any action except upon the
instructions of the Lenders, and such instructions shall be binding upon the
Lenders and any holders of any Note; provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to the Loan Documents or applicable law; provided, further,
that the terms of this Article 10 shall not be amended without the prior written
consent of the Agent (acting for its own account). In the absence of
instructions from the Lenders, the Agent shall have authority (but no
obligation), in its sole discretion, to take or not to take any action, unless
this Agreement specifically requires the consent of the Lenders and any such
action or failure to act shall be binding on the Lenders and on all holders of
the Notes. Each Lender and each holder of any Note shall execute and deliver
such additional instruments, including powers of attorney in favor of the Agent,
as may be necessary or desirable to enable the Agent to exercise its powers
hereunder and under the other Loan Documents.

Section 10.4 Duties and Obligations.

(a) Neither the Agent nor any of its directors, officers, employees, agents,
counsel or attorneys-in-fact shall be liable for any action taken or omitted to
be taken by it or any of them under or in connection with this Agreement or any
other Loan Document and the transactions contemplated hereby and thereby, except
for its or their own gross negligence or willful misconduct. Without limiting
the generality of the foregoing, the Agent (i) may treat each Lender as the
party entitled to receive payments hereunder until the Agent receives written
notice of the assignment of such Lender’s interest herein signed by such Lender
and made in accordance with the terms hereof and a written agreement of the
assignee that it is bound hereby as it would have been had it been an original
party hereto, in each case in form satisfactory to the Agent; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in

 

37



--------------------------------------------------------------------------------

good faith by it in accordance with the advice of such experts; (iii) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement, the other Loan Documents or in any instrument or
document furnished pursuant hereto or thereto; (iv) makes no representation as
to the value or condition of the Collateral or any part thereof, as to the title
of the Borrower or the Guarantor to the Collateral, as to the security afforded
by this Agreement or any Security Document; (v) shall not have any duty to
ascertain or to inquire as to the performance of any of the terms, covenants, or
conditions of the Loan Documents, or of any instrument or document furnished
pursuant thereto, on the part of the Borrower or as to the use of the proceeds
of any Loan or as to the existence or possible existence of any Default or Event
of Default; (vi) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, effectiveness, or value of this
Agreement, of any other Loan Document, or of any instrument or document
furnished pursuant hereto; (vii) may execute any of its duties by or through its
employees, other independent agents or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agent or
attorney-in-fact that it selects with reasonable care; and (viii) shall incur no
liability under or in respect to this Agreement by acting upon any oral or
written notice, consent, certificate or other instrument or writing (which may
be by telex, facsimile transmission, e-mail or cable) believed by it to be
genuine and signed or sent by the proper party or parties or by acting upon any
representation or warranty of the Borrower made or deemed to be made under this
Agreement or in any other Loan Document.

(b) The Agent will account to each Lender for its interest in amounts received
by the Agent on account of the Borrower’s obligations owing hereunder, the other
Loan Documents and under the Financial Transaction Contracts and the Swap
Contracts and will promptly remit to the Lender(s) entitled thereto all such
amounts. The Agent will transmit to each Lender copies of all documents received
from the Borrower pursuant to the requirements of this Agreement other than
documents which by the terms of this Agreement the Borrower is obligated to
deliver directly to the Lenders.

Section 10.5 Dealings Between Agent and Borrower. With respect to its
Commitment, the Loans made by it, the Agent shall have the same obligations,
rights and powers under this Agreement and the other Loan Documents as any other
Lender and may exercise the same as though it were not the Agent hereunder, and
the term “Lender” shall unless otherwise expressly indicated include the Agent
in its individual capacity. The Agent may accept deposits from, lend money to,
act and generally engage in any kind of business with the Borrower and any
Person which may do business with the Borrower, all as if the Agent were not the
Agent hereunder and without any duty to obtain the consent of or account
therefor to any other Lender. Each Lender acknowledges that, pursuant to such
activities, the Agent may receive information regarding the Borrower (including
information that may be subject to confidentiality obligations in favor of the
Borrower) and acknowledges that the Agent shall be under no obligation to
provide such information to any Lender.

Section 10.6 Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders

 

38



--------------------------------------------------------------------------------

of its receipt of any such notice. The Agent shall take such action with respect
to such Default or Event of Default as may be directed by the Lenders in
accordance with Section 8.2; provided, however, that unless and until the Agent
has received any such direction, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.

Section 10.7 Indemnification. Each Lender agrees to indemnify the Agent (to the
extent not reimbursed by the Borrower) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
by the Agent under this Agreement or any other Loan Document, except any such as
result from the Agent’s gross negligence or willful misconduct. Without limiting
the foregoing, each Lender agrees to reimburse Agent promptly on demand for any
out-of-pocket expenses, including legal fees, incurred by the Agent in
connection with the administration or enforcement of or the preservation of any
rights under this Agreement or any other Loan Document (to the extent that the
Agent is not reimbursed for such expenses by the Borrower) including without
limitation, expenses incurred in connection with the enforcement or collection
of the Loans or the Collateral.

Section 10.8 Successor Agent. The Agent may give written notice of resignation
at any time to the Lenders and the Borrower, and may be removed at any time with
cause by the Lenders. Upon any such notice of resignation or removal, the
Lenders shall have the right to appoint a successor Agent. If no successor Agent
shall have been so appointed by the Lenders and shall have accepted such
appointment within thirty (30) days after the Agent’s giving of notice of
resignation or the Lender’s removal of Agent, then the Agent may, after
consulting with the Lenders and the Borrower, appoint a successor Agent from
among the Lenders. Upon the acceptance of any appointment as the Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. If no successor agent has accepted appointment as Agent by the
date which is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the agent
hereunder until such time, if any, as the Lenders appoint a successor agent as
provided above. Notwithstanding any retiring Agent’s resignation or removal
hereunder as the Agent, the provisions of this Article 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement.

 

39



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.1 No Waiver; Remedies Cumulative. No failure by the Lender to
exercise, and no delay in exercising, any right, power or remedy under this
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or remedy under this
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power, or remedy. The exercise of
any right, power, or remedy shall in no event constitute a cure or waiver of any
Event of Default or prejudice the rights of the Agent or any Lender in the
exercise of any right hereunder or thereunder. The rights and remedies provided
herein and therein are cumulative and not exclusive of any right or remedy
provided by law.

Section 11.2 Governing Law. This Agreement and the other Loan Documents shall be
governed by and construed in accordance with the laws of the Territory of
American Samoa (excluding its conflict of laws rules) except in the case of the
Security Documents, where the location of Collateral requires that the creation,
validity, perfection, or enforcement of the security interests provided for
herein be governed by the laws of the jurisdiction where such Collateral is
located.

Section 11.3 Consent to Jurisdiction. Each party hereto irrevocably submits to
the nonexclusive jurisdiction of the High Court of American Samoa in any action
or proceeding brought to enforce or otherwise arising out of or relating to this
Agreement or any other Loan Document, hereby waives any objection to venue in
any such court and any claim that such forum is an inconvenient forum and agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law. Nothing in this Section 11.3 shall impair the
right of any party to bring any action or proceeding hereunder in the courts of
any other jurisdiction.

Section 11.4 Waiver of Jury Trial. THE PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND AGREE
THAT (A) ANY SUCH ACTION OR PROCEEDING SHALL NOT BE TRIED BEFORE A JURY AND
(B) ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY.

Section 11.5 Notices. All notices and other communications provided for in the
Loan Documents shall be in writing or (unless otherwise specified) sent or
delivered to each party via courier service at the address set forth below, or
at such other address as shall be designated by such party in a written notice
to the other parties.

 

40



--------------------------------------------------------------------------------

If to Borrower:    American Samoa Hawaii Cable, LLC    P.O. Box 478   
Pago Pago, American Samoa 96799    Attn: Barry I. Rose    Facsimile:
684-699-2105 with copy to:    elandia Group    133 Sevilla Avenue    Coral
Gables, Florida 33134    Attn: Diana Abril If to Agent or Lenders:    ANZ
Amerika Samoa Bank    P.O. Box 3790    Pago Pago, American Samoa 96799    Attn:
                                                         Facsimile: 684-633-5057

Except as otherwise specified all notices sent by a nationally recognized
courier service, if duly given, shall be effective one Business Day after
delivery to such courier service. Neither the Agent nor any Lender shall incur
any liability to the Borrower for actions taken in reliance on any telephonic
notice referred to in this Agreement which the Agent or such Lender believes in
good faith to have been given by a duly authorized officer or other Person
authorized to borrow or give such telephonic notice hereunder on behalf of the
Borrower. Electronic mail may be used only to distribute routine communications,
such as financial statements and other information as provided in Section 6.10,
and to distribute Loan Documents for execution by the parties thereto, and may
not be used for any other purpose.

Section 11.6 Assignments and Participations. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective Successors and
assigns; provided that the Borrower may not assign or otherwise transfer all or
any part of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of the Agent and each Lender, and any
such assignment or transfer purported to be made without such consent shall be
ineffective. Any Lender may at any time assign or otherwise transfer all or any
part of its interest under this Agreement and other Loan Documents (including
assignments for security and sales of participations), and to the extent of any
such assignment, the assignee shall have the same rights and benefits against
the Borrower and otherwise under this Agreement (including, without limitation,
the right of setoff) as if such assignee were such Lender. The Borrower agrees
to execute and deliver all such instruments and to perform all such other acts
as the Agent or any Lender may request to effect such assignments and
participations.

Section 11.7 Confidentiality. The Agent and each Lender shall hold all
non-public, proprietary or confidential information (which has been identified
as such by the Borrower) obtained pursuant to the requirements of this Agreement
in accordance with their customary procedures for handling confidential
information of this nature and in accordance with safe and sound lending
practices; provided, however, that the Agent and each Lender may make disclosure
of any such information to its examiners, Affiliates, outside auditors, counsel,
consultants, operators and other professional advisors in connection with this
Agreement or as required by any

 

41



--------------------------------------------------------------------------------

proposed, transferee or participant in connection with the contemplated transfer
of all or any part of its interest under this Agreement and other Loan Documents
or the contemplating granting of a participation therein, as required or
requested by any Governmental Authority or representative thereof or in
connection with the enforcement hereof or of any other Loan Document or pursuant
to legal process; provided, however, that any such proposed syndicate member or
proposed transferee or participant shall have agreed in writing for the
Borrower’s benefit to be bound by the terms of this Section 11.7. In no event
shall the Agent or any Lender be obligated or required to return any materials
furnished to it by the Borrower or any of its Subsidiaries.

Section 11.8 USA Patriot Act Notice. The Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Agent and each Lender to identify the Borrower
in accordance with the Patriot Act.

Section 11.9 Borrower’s Indemnity. Whether or not the transactions contemplated
hereby shall be consummated, the Borrower shall pay, indemnify and hold the
Agent and each Lender and their respective officers, directors, employees,
counsel, agents and attorneys-in-fact (each, an “Indemnified Person”) harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses or disbursements
(including, without limitation, attorneys’ fees, which may include the allocated
charges of internal legal counsel) of any kind or nature whatsoever with respect
to any investigation, litigation or proceeding (including, without limitation,
any insolvency proceeding or appellate proceeding) arising out of or related to
this Agreement or any other Loan Document or any actual or proposed use of
proceeds of the Loans made hereunder, whether or not any Indemnified Person is a
party thereto (all of the foregoing, collectively the “Indemnified
Liabilities”); provided, that the Borrower shall have no obligation hereunder to
any Indemnified Person with respect to Indemnified Liabilities arising from the
willful misconduct or gross negligence of such Indemnified Person. All amounts
owing under this Section 11.9 shall be paid promptly upon demand. At the
election of any Indemnified Person, the Borrower shall defend such Indemnified
Person in respect of any Indemnified Liabilities using legal counsel reasonably
satisfactory to such Indemnified Person at the sole cost and expense of the
Borrower.

Section 11.10 Set-Off. In addition to any rights and remedies of the Agent and
each Lender provided by law, if an Event of Default has occurred and is
continuing, the Agent and each Lender is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, the Agent or any
Lender to or for the credit or the account of the Borrower against any and all
obligations owing to the Agent or such Lender, now or hereafter existing,
irrespective of whether or not the Agent or any Lender shall have made demand
under this Agreement or any other Loan Document and although such obligations
may be contingent or unmatured. Agent and each Lender agrees promptly to notify
the Borrower after any such set-off and application made by the Agent or such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

 

42



--------------------------------------------------------------------------------

Section 11.11 Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall as to
such jurisdiction be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties waive any
provision of law which renders any provision hereof prohibited or unenforceable
in any respect.

Section 11.12 Survival. The representations, warranties and indemnities of the
Borrower in favor of the Agent and each Lender shall survive indefinitely and,
without limiting the foregoing, shall survive the execution and delivery of the
Loan Documents, the making of any Loans, the expiration of the Commitment and
the repayment of all amounts due under the Loan Documents.

Section 11.13 Executed in Counterparts. This Agreement and the other Loan
Documents may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

Section 11.14 Conditions Not Fulfilled. If no Loans are made or issued hereunder
owing to nonfulfillment of any condition precedent specified in Article 5
hereof, no party hereto shall be responsible to any other party for any damage
or loss by reason thereof, except that the Borrower shall be in any event liable
to pay the fees, Taxes, and expenses for which it is obligated hereunder.

Section 11.15 Entire Agreement; Amendment, Etc. This Agreement and the other
Loan Documents comprise the entire agreement of the parties and may not be
amended or modified except by written agreement of the Borrower, the Agent and
each Lender. No provision of this Agreement may be waived except in writing and
then only in the specific instance and for the specific purpose for which given.

Section 11.16 Construction. In the event of any conflict between the terms,
conditions and provisions of this Agreement and those of any other Loan
Document, the terms, conditions and provisions of this Agreement shall control.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, Lender and the Agent have caused this
Agreement to be executed by their respective officers or agents thereunto duly
authorized as of the date first above written.

 

BORROWER:   AMERICAN SAMOA HAWAII CABLE, LLC,   a Delaware limited liability
company   By  

ELANDIA TECHNOLOGIES, INC.,

Managing Member of American Samoa

Hawaii Cable, LLC

    By   

 

    Name:        Title:     

SAMOA AMERICAN SAMOA CABLE, LLC,

a Delaware limited liability company

  By  

AMERICAN SAMOA HAWAII CABLE, LLC,

a Delaware limited liability company

  By  

ELANDIA TECHNOLOGIES, INC.,

Managing Member of American Samoa

Hawaii Cable, LLC

    By   

 

    Name:        Title:   

 

44



--------------------------------------------------------------------------------

LENDER:  

ANZ FINANCE AMERICAN SAMOA, INC.,

an American Samoa corporation

  By   

 

  Name:      Title:     

ANZ AMERIKA SAMOA BANK,

an American Samoa corporation

  By   

 

  Name:      Title:    AGENT:  

ANZ AMERIKA SAMOA BANK,

an American Samoa corporation

  By   

 

  Name:      Title:   

 

45



--------------------------------------------------------------------------------

SCHEDULE 1

EXISTING DEBT

 

         

Lender

   Amount 1.    $1,000,000 facility will be provided by eLandia Technologies,
Inc. to ASH to be utilized in the event of a cable fault during the first 3
years of operation.    eLandia Technologies, Inc.    $ 1,000,000 2.   
$18,959,188 owed to Pac-Rim Redeployment, LLC evidenced by a promissory note to
be paid from the proceeds of the loan as soon as available.    Pac-Rim
Redeployment, LLC    $ 18,959,188 3.    $550,000 owed to Pac-Rim Redeployment,
LLC evidenced by a promissory note paid over 3 years bearing an interest rate of
5% with monthly payments of $16,483.99    Pac-Rim Redeployment, LLC    $ 550,000

 

Schedule 1 – 1



--------------------------------------------------------------------------------

SCHEDULE 2

LITIGATION

The Fiji Action. On February 24, 2009, Kelton Investments Ltd. (“Kelton”) and
Datec Group Ltd. (“Datec”), as plaintiffs, filed in the High Court of Fiji at
Suva (the “Fiji Court”) an Ex Parte Notice of Motion for Interim Injunction (the
“Motion”). The motion named as defendants Generic Technology Limited
(“Generic”), Datec Pacific Holdings Ltd., eLandia International,
Inc.(“eLandia”), the Receiver for Stanford, and the Registrar of Companies. The
motion sought an interim injunction preventing certain defendants from, among
other things, appointing new directors or removing existing directors from the
board of directors of Generic and other entities and also preventing certain
defendants from disposing of shares in Generic or its subsidiaries. A hearing to
review the order granting the interim injunction has been scheduled for June 22,
2009.

eLandia International Inc. v. Sir James Ah Koy, et al. On March 9, 2009, eLandia
filed an action in the United States District Court for the Southern District of
Florida, Miami Division (the “Court”), against Sir James Ah Koy, Michael Ah Koy,
Kelton, and Datec. On March 17, 2009 we filed an Amended Complaint in that suit.
In essence, we have alleged that James Ah Koy and his son, Michael Ah Koy,
Kelton, and Datec have improperly acted to frustrate the sale of our interests
in the South Pacific. This litigation is currently ongoing.

The Bomchil Action. On April 29, 2009, M&M Bomchil Sociedad Civil (“Bomchil”)
filed an action against us in the Eleventh Judicial Circuit in and for
Miami-Dade County Florida. Bomchil has asserted claims for breach of contract,
quantum meruit, unjust enrichment and accounts settled seeking damages in the
amount of $109,965, plus interests and costs. Our response to the action is due
on June 5, 2009. Our defenses will allege that eLandia was not the actual client
and unsatisfactory performance of their legal services.

Irene Kane v. AST Telecom, et. al. On May 27, 2009, former AST Telecom, LLC
(“AST Telecom”) employee Irene Kane filed suit against AST Telecom and unnamed
John Does in the High Court of American Samoa (High Court Civil Action 38-09).
In her suit, Kane claims that she was wrongfully terminated, defamed, that AST
Telecom intentionally inflicted emotional distress upon her, that AST Telecom is
liable for an alleged assault on her committed by a co-employee, that AST
Telecom is liable for breaching a covenant of fair dealing, and that AST Telecom
is liable for punitive damages. AST Telecom’s answer to the complaint is due on
June 17, 2009. AST Telecom’s defenses will include an assertion that Kane was an
at-will employee when she was properly terminated and that some of her claims
are barred by the workmen’s compensation law’s exclusive remedy rule. Kane is
explicitly seeking damages in the amount of $150,000 plus other general damages.

Marlene Ring v. Blue Sky, et. al. On June 16, 2003, Marlene Ring sued Samoa
News, Blue Sky, Inc., Lewis Wolman, Patricia Page, Fay Rose and unnamed John
Does in High Court of American Samoa civil case no 38-03. Subsequently, she
voluntarily dismissed Fay Rose and Samoa News as defendants. In her complaint,
she alleges that the defendants, including Blue Sky (incorrectly identified as
Blue Sky, Inc.) breached agreements to pay her for website development. The
complaint was poorly drafted and Plaintiff’s counsel stipulated to file an
amended complaint before any answer is due. The Plaintiff moved overseas and has
never filed an amended complaint. Therefore, AST Telecom has never filed a
formal response to the complaint. Ring was requesting general damages in excess
of $10,000.

 

Schedule 2 – 1



--------------------------------------------------------------------------------

SCHEDULE 3

LIENS

 

Secured Party

  

Property Encumbered

NONE.

 

Schedule 3 – 1



--------------------------------------------------------------------------------

SCHEDULE 4

INTELLECTUAL PROPERTY

 

(a) Proprietary

None.

 

(b) Licensed Software.

None.

 

Schedule 4 – 1



--------------------------------------------------------------------------------

SCHEDULE 5

ENVIRONMENTAL MATTERS

None.

 

Schedule 5 – 1